 

Exhibit 10.4

 

[EXECUTION COPY]

 



CONFIDENTIAL 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
One Bryant Park
New York, New York 10036

 

June 9, 2017

 

Fred’s, Inc.
4300 New Getwell Road
Memphis, Tennessee 38118
Attention: Mr. Rick Hans

Executive Vice President and Chief Financial Officer

 

$550,000,000 Senior Secured Term Loan Facility
Amended and Restated Commitment Letter

 

Ladies and Gentlemen:

 

Fred’s, Inc. (the “Company”) has advised Merrill Lynch, Pierce, Fenner & Smith
Incorporated (together, with its designated affiliates, “MLPFS”), TPG Specialty
Lending Inc. and its affiliated funds signatory hereto (collectively, “TPG”),
the affiliated funds of Birch Grove Capital LP signatory hereto (collectively,
“Birch Grove”), Crystal Financial LLC (“Crystal”), Gordon Brothers Finance
Company, LLC (“GBFC”), Pathlight Capital LLC (“Pathlight”), Silver Point
Specialty Credit Fund, L.P. (“Silver Point”), Tennenbaum Capital Partners, LLC
(“Tennenbaum”) and Great American Capital Partners, LLC (“GACP” and, together
with TPG, Birch Grove, Crystal, GBFC, Pathlight, Silver Point and Tennenbaum,
collectively, the “Original Initial Lenders”), the affiliated funds of Apollo
Global Management signatory hereto (collectively, “Apollo”), the affiliated
funds of Cerberus Business Finance LLC signatory hereto (collectively,
“Cerberus”), KKR Credit Advisors US LLC on behalf of itself and certain of its
affiliates and managed funds and accounts (“KKR”) and White Oak Asset Finance
(“White Oak” and, together with Apollo, Cerberus and KKR, collectively, the “New
Initial Lenders” and, together with the Original Initial Lenders, collectively,
the “Initial Lenders”; the Initial Lenders together with MLPFS, each
individually a “Commitment Party” and collectively, the “Commitment Parties”)
that it is seeking a new senior secured term loan facility in an aggregate
principal amount of $550,000,000 (the “Term Loan Facility”) in connection with
its acquisition (the “Acquisition”) of the business and operations consisting of
not less than 865 but up to 1,200 retail stores and certain intellectual
property, corporate infrastructure and distribution centers of Rite Aid
Corporation (collectively, the “Acquired Business”) and to consummate the other
transactions described in the Transaction Description attached hereto as Exhibit
A (the “Transaction Description”). Capitalized terms used herein but not
otherwise defined shall have the meanings assigned to them in the annexes to
this letter, the Transaction Description and in the Summary of Principal Terms
and Conditions attached hereto as Exhibit B (the “Term Sheet” and together with
this amended and restated commitment letter, the Transaction Description, and
the annexes, exhibits and schedules to this amended and restated commitment
letter, collectively, the “Commitment Letter”).

 

1.           Commitment. Each of the Initial Lenders is pleased to advise the
Company of its several and not joint commitment to provide the principal amounts
of the Term Loan Facility as set forth on Schedule 1 attached hereto, in each
case subject to the terms set forth in this Commitment Letter, the amended and
restated fee letter of even date herewith between MLPFS and the Company (the
“Lead Arranger Fee Letter”), the amended and restated fee letter of even date
herewith between Administrative Agent (as defined below) and the Company (the
“Administrative Agent Fee Letter”), and the amended and restated fee letter of
even date herewith among the Initial Lenders and the Company (the “Initial
Lender Fee Letter” and, together with the Lead Arranger Fee Letter and the
Administrative Agent Fee Letter, collectively, the “Fee Letters”). The
commitments of the Initial Lenders are several and not joint. The Initial
Lenders shall be severally liable in respect of their respective commitments and
all other obligations in this Commitment Letter and in the Fee Letters, and no
Commitment Party shall be responsible for the commitment or any other obligation
of any other Commitment Party.

 



 

 

 

2.           Titles and Roles; Sell-Side Advisor. The Company hereby appoints
each of MLPFS, and TPG (each an “Arranger” and collectively, the “Arrangers”),
in each case, acting alone or through or with branches or affiliates selected by
it, to act as the joint lead arrangers. MLPFS in its capacity as Arranger is
referred to herein as “Lead Arranger.” Crystal, GBFC and Pathlight will act as
co-documentation agents under the Term Loan Facility in such capacity
“Co-Documentation Agent”. TPG will act as sole and exclusive administrative
agent under the Term Loan Facility (in such capacity, the “Administrative
Agent”) for the Initial Lenders and any other parties to the Term Loan Facility
as lenders (individually a “Term Loan Lender” and collectively “Term Loan
Lenders”). Each of the Arrangers, Administrative Agent, and Co-Documentation
Agents will perform the duties and exercise the authority customarily performed
and exercised by it in such role, subject to the terms below and MLPFS will be
the sole physical bookrunning manager. MLPFS will have “left” and highest
placement in the information memorandum and all marketing materials and other
documentation used in connection with the Term Loan Facility and TPG will have
second placement and appear immediately to the right of MLPFS in the information
memorandum and all marketing materials and other documentation used in
connection with the Term Loan Facility. The Company agrees that no other agents,
co-agents, arrangers or bookrunners will be appointed, no other titles will be
awarded and no compensation (other than compensation expressly contemplated by
this Commitment Letter and the Fee Letters) will be paid to any Term Loan Lender
in connection with the Term Loan Facility unless the Commitment Parties and the
Company shall so agree.

 

The parties acknowledge that MLPFS and/or its affiliates have been or may be
retained as the sell-side financial advisor to the Seller and/or the Acquired
Business (in such capacity, the “Financial Advisor”) in connection with the
Transactions. The Company agrees to any such retention, and further agrees not
to assert any claim the Company or any of its affiliates might allege based on
any actual or potential conflicts of interest that might be asserted to arise or
result from, on the one hand, the engagement of the Financial Advisor or from
MLPFS’ and/or its affiliates’ arranging or providing or contemplating arranging
or providing financing for a competing bidder and, on the other hand, the
relationship of MLPFS and/or its affiliates with the Company and its affiliates
as described and referred to herein.

 

3.           [Reserved.]

 

4.           Expenses and Indemnification. The Company agrees (a) to pay or
reimburse all reasonable and documented out-of-pocket fees, costs and expenses
incurred by the Commitment Parties or their affiliates in connection with their
due diligence, approval, documentation, syndication and closing of the Term Loan
Facility, whether incurred before or after the date hereof (collectively, the
“Expenses”), including the preparation and negotiation of this Commitment Letter
and the Original Commitment Letter (as hereinafter defined) (including any
amendment or modification hereto), and including reasonable attorneys’ fees and
legal expenses (provided, that, legal fees shall be limited to the reasonable
fees and disbursements of Morgan Lewis & Bockius LLP as counsel to the Lead
Arranger and Choate Hall & Stewart, LLP as counsel to the Administrative Agent
and, in addition, one local counsel for the Administrative Agent in each
appropriate jurisdiction), appraisal fees, real property evaluation fees,
expenses related to the USA Patriot Act compliance and background checks,
electronic reporting system set-up fees (if any), filing and search charges,
recording taxes and field examination expenses and the enforcement of any of the
rights and remedies of the Commitment Parties under this Commitment Letter, in
each case regardless of whether the Term Loan Facility is closed, and (b) to
indemnify, defend, and hold harmless the Commitment Parties, each of their
affiliates, and each of their officers, directors, employees, agents, advisors,
and other representatives (each, an “Indemnified Person”) as set forth on Annex
A hereto. All Expenses are to be paid to, as applicable, the Lead Arranger or
the Administrative Agent upon demand by any Commitment Party, together with such
advance funds on account of such charges and expenses as, as applicable, Lead
Arranger or Administrative Agent may from time to time request. The Company
agrees that, once paid, none of the Expenses shall be refundable under any
circumstances, regardless of whether the Term Loan Facility closes, and shall
not be credited against any other amount payable by the Company to any
Commitment Party in connection with the Term Loan Facility or otherwise.

 



2 

 

 

Crystal has previously received from the Company an expense deposit and work fee
of $150,000 (together with any additional amounts, the “Deposit”) to fund the
reimbursement of the Expenses. The Administrative Agent may from time to time
request additions to the Deposit if it appears that such Expenses are likely to
exceed the unused portion of such Deposit and the Company agrees to provide such
additions to the Deposit. The Deposit will not be segregated, may be commingled
with other funds of Crystal and the Company will not be entitled to receive
interest on the Deposit.

 

5.           Fees. As consideration for the commitments and agreements of the
Commitment Parties hereunder, the Company agrees to pay the fees described in
the Term Sheet and in the Fee Letters on the Closing Date and on the dates set
forth in the Fee Letters, as applicable, on the terms and subject to the
conditions set forth therein. The terms of the Term Sheet are an integral part
of each Commitment Party’s commitment and other obligations hereunder. Each of
the fees described herein and in the Fee Letters shall be nonrefundable when
paid except as expressly set forth therein. All fees payable hereunder and under
the Fee Letters will be paid in immediately available funds. Notwithstanding the
foregoing, at the option of any Initial Lender or any Term Loan Lender, all or
any portion of the fees payable to such Initial Lender or Term Loan Lender
hereunder may be taken in the form of original issue discount. The obligation to
pay any fee provided for herein or therein or to cause any such fee to be paid
will be joint and several with any other party having such an obligation, shall
be absolute and unconditional and shall not be subject to reduction by way of
setoff or counterclaim.

 

6.           Conditions. The commitments of each of the Commitment Parties under
this Commitment Letter and its obligations to close the Term Loan Facility on
the Closing Date are subject solely to: (a) since January 28, 2017, there shall
not have been any event or circumstances that, individually or in the aggregate,
has had, or would reasonably be expected to have, a Target Material Adverse
Effect (as such term is defined below) that is continuing, and (b) the
satisfaction of (or procurement of a waiver of) the conditions set forth in
Exhibit C to this Commitment Letter. For the avoidance of doubt, the compliance
by the Company with its obligations under this Commitment Letter and the Fee
Letters, other than satisfaction by the Company of (or procurement of a waiver
of) the conditions described (x) in Section 6(a) and (y) on Exhibit C, is not a
condition to the closing of the Term Loan Facility on the Closing Date.

 



3 

 

 

The term “Target Material Adverse Effect” means a material adverse effect on the
financial condition or results of operations of the Acquired Stores, taken as a
whole, but shall not be deemed to include any adverse effect arising out of,
resulting from or attributable to: (a) an event or circumstance or series of
events or circumstances affecting (i) the United States (or any other country or
jurisdiction) or the global economy generally or capital, financial, banking,
credit or securities markets generally, including changes in interest or
exchange rates, (ii) political conditions generally of the United States or any
other country or jurisdiction in which Seller or its Affiliates operates or
(iii) any of the industries generally in which Seller or any customers thereof
operates (including demand for, and the availability and pricing of,
pharmaceutical drugs) or in which products or services of the Acquired Stores
are used or distributed, (b) the negotiation, execution or the announcement of,
the consummation of the transactions contemplated by, or the performance of
obligations under, the Acquisition Agreement or the other Transaction
Agreements, including effects related to compliance with the covenants or
agreements contained therein or the failure to take any action as a result of
any restrictions or prohibitions set forth therein, and any adverse effect
proximately caused by (A) shortfalls or declines in revenue, margins or
profitability, (B) loss of, or disruption in, any customer, supplier, and/or
vendor relationships, or (C) loss of any personnel, (c) any changes in
applicable Law or U.S. GAAP, or accounting principles, practices or policies
that Seller is required to adopt, or the enforcement or interpretation thereof,
(d) actions specifically permitted to be taken or omitted pursuant to the
Acquisition Agreement or taken with Buyer’s consent, (e) the effect of any
action taken by Buyer or its Affiliates with respect to the transactions
contemplated hereby or with respect to Seller or its Affiliates, (f) any acts of
God, including any earthquakes, hurricanes, tornadoes, floods, tsunami, or other
natural disasters, or any other damage to or destruction of Assets caused by
casualty, (g) any hostilities, acts of war (whether or not declared), sabotage,
terrorism or military actions, or any escalation or worsening of any such
hostilities, act of war, sabotage, terrorism or military actions, (h) any
failure to meet internal or published projections, estimates or forecasts of
revenues, earnings, or other measures of financial or operating performance for
any period (provided that the underlying causes of such failures (subject to the
other provisions of this definition) shall not be excluded) or (i) any adverse
change or effect that is cured prior to Closing (or each Subsequent Closing, as
applicable); provided, however, that if the event or circumstance described in
any of the foregoing clauses (a) or (c), individually or in the aggregate, has a
disproportionate effect on the Acquired Stores relative to other industry
participants, the exception described in any of the foregoing clauses (a) or (c)
shall not apply with respect to the portion of such event or circumstance that
had such a disproportionate effect on the Acquired Stores. Capitalized terms
used in this paragraph have the meanings given to such terms in the Acquisition
Agreement.

 

Notwithstanding anything to the contrary in this Commitment Letter, the Fee
Letters, the Loan Documents (as defined in the Term Sheet) or any other
agreement entered into by a Commitment Party concerning the financing of the
Acquisition contemplated hereby to the contrary, (a) the only representations
and warranties, the accuracy of which shall be a condition to the closing of the
Term Loan Facility shall be (i) such of the representations and warranties made
by the Seller or any of its affiliates in the Acquisition Agreement as are
material to the interests of the Administrative Agent, Arrangers and Term Loan
Lenders, but only to the extent that the Company or any of its affiliates has
the right to terminate the Company’s (or such of its affiliates’) obligations
under the Acquisition Agreement (or to not consummate the Acquisition) as a
result of a breach of such representations and warranties in the Acquisition
Agreement (the “Acquisition Agreement Representations”) and (ii) the Specified
Representations (as defined below) and (b) the terms of the Loan Documents shall
be in a form such that they do not provide for additional conditions to the
closing of the Term Loan Facility if the conditions set forth in this Section 6
are satisfied (it being understood that, (i) to the extent any collateral
(including the perfection of any security interest therein) is not or cannot be
provided on the Closing Date (other than (A) the pledge and perfection of
collateral with respect to which a lien may be perfected upon closing solely by
the filing of financing statements under the Uniform Commercial Code in the
jurisdiction of organization of each Loan Party, and (B) the pledge and
perfection of security interests in the equity interests of subsidiaries owned
by the Loan Parties (after giving effect to the Acquisition); the assets
described in clauses (A) and (B) being referred to as the “Specified
Collateral”) after the use of commercially reasonable efforts by the Company
(and the Seller to the extent provided for in the Acquisition Agreement) to do
so, then the provision of such collateral or perfection of any such lien or
security interest in such collateral shall not constitute a condition precedent
to the closing of the Term Loan Facility, but shall be required to be provided
within 60 days after the Closing Date, subject to such extensions as are agreed
to by the Initial Lenders). For purposes hereof, “Specified Representations”
means representations and warranties of the Loan Parties in the Loan Documents
relating to organization, existence, organizational power and authority to enter
into the Loan Documents; due authorization, execution, delivery, enforceability
of such Loan Documents; solvency as of the Closing Date (after giving effect to
the Transactions) of the Company and its subsidiaries (in form and scope
consistent with the solvency certificate to be delivered pursuant to Exhibit C
hereto); no conflicts of the Loan Documents with organizational documents or
material laws; Federal Reserve margin regulations; the Investment Company Act;
USA Patriot Act; use of proceeds not violating (i) laws applicable to sanctioned
persons, (ii) laws and regulations promulgated by OFAC, and (iii) anti-money
laundering laws or the Foreign Corrupt Practices Act; and the creation,
perfection and priority of the security interests (subject to customary
permitted liens) granted in the collateral (subject in all respects to the
foregoing provisions of this paragraph). This paragraph and the provisions
herein are referred to herein as the “Certain Funds Provision”.

 



4 

 

 

7.           Confidentiality. The Company agrees that this Commitment Letter
(including the Term Sheet) and the Fee Letters are for its confidential use only
and that neither its existence, nor the terms hereof or thereof, will be
disclosed by the Company to any person other than (a) its officers, directors
(or equivalent managers), employees, accountants, affiliates, independent
auditors, attorneys, leverage lenders and other advisors, and then only on a
“need-to-know” basis in connection with the Transactions and on a confidential
basis, (b) the Seller and Walgreens Boots Alliance, Inc. and their respective
officers, directors (or equivalent managers), employees, accountants,
independent auditors, attorneys, and other advisors of each of the Seller and
Walgreens Boots Alliance, Inc., and then only on a “need-to-know” basis, in
connection with their consideration of the Transactions and on a confidential
basis (provided that, with respect to the Fee Letters, to the extent portions
thereof have been redacted in respect of the amounts, percentages and basis
points of compensation set forth therein and the pricing in a manner
satisfactory to (x) in the case of the Initial Lender Fee Letter, the Lead
Arranger and the respective Initial Lenders party thereto, (y) in the case of
the Lead Arranger Fee Letter, the Lead Arranger, and (z) in the case of the
Administrative Agent Fee Letter, the Lead Arranger, the Administrative Agent and
the respective Initial Lenders party thereto). The foregoing notwithstanding,
the Company (and, in the case of clause (ii) below, each of the Seller and
Walgreens Boots Alliance, Inc.) may (i) provide a copy of the Commitment Letter
(and the Fee Letters, to the extent portions thereof have been redacted in
respect of the amounts, percentages and basis points of compensation set forth
therein and the pricing in a manner satisfactory to (x) in the case of the
Initial Lender Fee Letter, the respective Initial Lenders party thereto, (y) in
the case of the Lead Arranger Fee Letter, the Lead Arranger, and (z) in the case
of the Administrative Agent Fee Letter, the Administrative Agent and the
respective Initial Lenders party thereto) to potential lenders under the ABL
Loan Facility and their officers, directors (or equivalent managers), employees,
accountants, affiliates, attorneys, and other advisors involved in the related
commitments subject to confidentiality provisions similar to those provided
herein, (ii) following the acceptance of the Company of this Commitment Letter
and the Fee Letters, file or make such other public disclosures of the terms and
conditions hereof (including the Term Sheet, but not including the Fee Letters)
as it is required by law or by any regulatory authority, in the opinion of its
counsel, to make and (iii) disclose this Commitment Letter and Fee Letters in
connection with any exercise of its remedies in respect hereof and thereof.

 



5 

 

 

Each Commitment Party agrees that material, non-public information regarding the
Company and its subsidiaries and the Acquired Business, their operations,
assets, and existing and contemplated business plans shall be treated by it in a
confidential manner, and shall not be disclosed by it to persons who are not
parties to this Commitment Letter, except: (i) to its officers, directors,
employees, attorneys, advisors, accountants, auditors, and consultants to such
Commitment Party on a “need to know” basis in connection with Transactions and
on a confidential basis, (ii) to subsidiaries and affiliates of such Commitment
Party, provided that any such subsidiary or affiliate shall have agreed to
receive such information hereunder subject to the terms of this paragraph, (iii)
to regulatory authorities with jurisdiction over such Commitment Party or its
affiliates, (iv) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation, provided that prior to any disclosure
under this clause (iv), the disclosing party agrees to provide the Company with
prior notice thereof, to the extent that it is practicable to do so and to the
extent that the disclosing party is permitted to provide such prior notice to
the Company pursuant to the terms of the applicable statute, decision, or
judicial or administrative order, rule, or regulation, (v) as may be agreed to
by the Company (not to be unreasonably withheld or delayed), (vi) as requested
or required by any governmental authority pursuant to any subpoena or other
legal process, provided that prior to any disclosure under this clause (vi), the
disclosing party agrees to provide the Company with prior notice thereof, to the
extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to the Company pursuant to the
terms of the subpoena or other legal process, (vii) as to any such information
that is or becomes generally available to the public (other than as a result of
disclosure by such Commitment Party in violation of the terms hereof), (viii) in
connection with any proposed assignment or participation of such Commitment
Party’s interest in the Term Loan Facility, provided that any such proposed
assignee or participant shall have agreed to receive such information subject to
the terms of this paragraph or as provided below, (ix) to the extent that such
information was already in the possession of such Commitment Party or its
affiliates or is independently developed by it or them, (x) to the extent that
such information was received by such Commitment Party from a third party, that
is not, to its knowledge, subject to confidentiality obligations owing to the
Company, and (xi) for purposes of establishing a “due diligence” defense and in
connection with any litigation or other adverse proceeding involving any parties
to this Commitment Letter or the Fee Letters. This paragraph shall terminate on
the second anniversary of the date of the Original Commitment Letter.

 

Notwithstanding anything to the contrary in this Commitment Letter, the Company
agrees that (i) each Commitment Party shall have the right to provide
information concerning the Term Loan Facility to loan syndication and reporting
services, and (ii) that the Projections, any marketing materials and all other
information provided by or on behalf of the Company and its affiliates to a
Commitment Party regarding the Company and its affiliates and the Transactions
in connection with the Term Loan Facility may be disseminated by or on behalf of
such Commitment Party to prospective lenders and other persons, who have agreed
to be bound by customary confidentiality undertakings (including,
“click-through” agreements), all in accordance with the standard loan
syndication practices of such Commitment Party (whether transmitted
electronically by means of a website, e-mail or otherwise, or made available
orally or in writing, including at potential lender or other meetings).
Notwithstanding anything to the contrary in this Commitment Letter, the Company
agrees that a Commitment Party may share with its affiliates any information
relating to the Term Loan Facility, the Company or its subsidiaries or the
Acquired Business for purposes of the evaluation, negotiation, documentation and
syndication of the Term Loan Facility and on and after the Closing Date, may
disclose information relating to the Term Loan Facility to Gold Sheets and other
publications or for its marketing materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing materials and that a Commitment Party may otherwise use the corporate
name and logo of the Company or its subsidiaries or the Acquired Business in
“tombstones” or other advertisements, marketing materials or public statements.

 



6 

 

 

8.           Information. The Company hereby represents and warrants (but
limited, solely in the case of the Acquired Business, to the best of its
knowledge) that (i) all written information, other than Projections (as defined
below) and other than forward-looking information and information of a general
economic nature or industry specific information, which has been or is hereafter
made available to the Commitment Parties by or on behalf of the Company or its
subsidiaries or any of their representatives in connection with the Company and
its subsidiaries and the Acquired Business (“Information”), as and when
furnished, is or will be, when furnished and taken as a whole, correct in all
material respects and does not or will not, when furnished and taken as a whole,
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not materially misleading in
light of the circumstances under which such statements are made and (ii) all
financial projections concerning the Company and its subsidiaries and the
Acquired Business that have been or are hereafter made available to Commitment
Parties or prospective Term Loan Lenders by the Company or its subsidiaries (the
“Projections”), have been or will be prepared in good faith based upon
assumptions that are believed by the Company to be reasonable at the time made
and made available to the Commitment Parties (it being understood that
projections by their nature are inherently uncertain and that, even though the
Projections are prepared in good faith on the basis of assumptions believed to
be reasonable at the time such Projections were prepared, the results reflected
in the Projections may not be achieved and actual results may differ and such
differences may be material). If at any time the Company becomes aware that any
of the representations in the preceding sentence would be incorrect in any
material respect if the Information and Projections were being furnished, and
such representations were being made at such time, then the Company will
promptly supplement the Information and Projections so that such representations
will be correct in all material respects under those circumstances. The Company
agrees to furnish, or cause to be furnished (using commercially reasonable
efforts with respect to the Acquired Business), to each Commitment Party such
Information and Projections as it may reasonably request and to supplement the
Information and the Projections from time to time until the Closing Date. In
arranging and syndicating the Term Loan Facility, the Lead Arranger, and in
entering into the Term Loan Facility, the Administrative Agent and Term Loan
Lenders will be using and relying on the Information and the Projections without
independent verification thereof. Notwithstanding anything to the contrary
contained in this Commitment Letter or the Fee Letters, none of the accuracy of
any representation under this Section 8, the provision of any supplement to any
Information or the Projections, nor the accuracy of any such supplement shall
constitute a condition precedent to the closing and/or initial funding of any of
the Term Loan Facility on the Closing Date.

 

9.           Sharing Information; Absence of Fiduciary Relationship; Affiliate
Activities. The Company acknowledges that each Commitment Party or one or more
of its affiliates may be providing debt financing, equity capital or other
services (including financial advisory services) to other companies in respect
of which the Company may have conflicting interests regarding the transactions
described herein or otherwise. The Company also acknowledges that the Commitment
Parties do not have any obligation to use in connection with the transactions
contemplated by this Commitment Letter, or to furnish to the Company,
confidential information obtained by a Commitment Party from other companies
(including the Seller).

 

The Company further acknowledges and agrees that (a) no fiduciary, advisory or
agency relationship between the Company, on the one hand, and a Commitment
Party, on the other hand, is intended to be or has been created in respect of
any of the transactions contemplated by this Commitment Letter, irrespective of
whether such Commitment Party or one or more of its affiliates has advised or is
advising the Company on other matters, (b) each Commitment Party, on the one
hand, and the Company, on the other hand, has an arms-length business
relationship that does not directly or indirectly give rise to, nor do you rely
on, any fiduciary duty on the part of such Commitment Party, (c) the Company is
capable of evaluating and understanding, and it understands and accepts, the
terms, risks and conditions of the transactions contemplated by this Commitment
Letter, (d) the Company has been advised that each Commitment Party or one or
more of its affiliates is engaged in a broad range of transactions that may
involve interests that differ from its interests and that such Commitment Party
does not have any obligation to disclose such interests and transactions to it
by virtue of any fiduciary, advisory or agency relationship, and (e) the Company
waives, to the fullest extent permitted by law, any claims it may have against a
Commitment Party for breach of fiduciary duty or alleged breach of fiduciary
duty and agrees that the Commitment Parties shall not have any liability
(whether direct or indirect) to it in respect of such a fiduciary duty claim or
to any person asserting a fiduciary duty claim on behalf of or in right of the
Company, including its stockholders, employees or creditors. For the avoidance
of doubt, the provisions of this paragraph apply only to the transactions
contemplated by this Commitment Letter and the relationships and duties created
in connection with the transactions contemplated by this Commitment Letter.

 



7 

 

 

The Company further acknowledges that one or more of the affiliates of any
Commitment Party are full service securities firm engaged in securities trading
and brokerage activities as well as providing investment banking and other
financial services. In the ordinary course of business, each Commitment Party or
one or more of its affiliates may provide investment banking and other financial
services to, and/or acquire, hold or sell, for their respective own accounts and
the accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of, the Company, and
other companies with which the Company may have commercial or other
relationships. With respect to any debt or other securities and/or financial
instruments so held by a Commitment Party or one or more of its affiliates or
any of their respective customers, all rights in respect of such securities and
financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion.

 

In particular, the Company acknowledges that the Company has been advised of the
role of MLPFS and/or its affiliates as Financial Advisor and that, in such
capacity, (i) the Financial Advisor may recommend to the Seller that the Seller
not pursue or accept the offer or proposal of the Company for the acquisition of
the Acquired Business, (ii) the Financial Advisor may advise the Seller and/or
the Acquired Business in other manners adverse to the interests of the Company,
including, without limitation, by providing advice on pricing, leverage levels,
and timing and conditions of closing with respect to the bid by the Company,
taking other actions with respect to the bid of the Company and taking action
under any definitive agreement between the Company, Seller and/or the Acquired
Business, and (iii) the Financial Advisor may possess information about the
Seller and/or the Acquired Business, the acquisition of the Acquired Business,
and other potential purchasers and their respective strategies and proposals,
but the Financial Advisor shall have no obligation to disclose to the Company
the substance of such information or the fact that it is in possession thereof.
In addition, the Company acknowledges that any of the Arrangers or Commitment
Parties or their respective affiliates may be arranging or providing (or
contemplating arranging or providing) a committed form of acquisition financing
to other potential purchasers of the Acquired Business and that, in such
capacity, such Arranger, Commitment Party or affiliate may acquire information
about the Acquired Business, the sale thereof, and such other potential
purchasers and their strategies and proposals, but such party shall have no
obligation to disclose to the Company the substance of such information or the
fact that such party is in possession thereof.

 

10.         USA Patriot Act. Each Commitment Party hereby notifies the Company
that pursuant to the requirements of the USA PATRIOT Act, Title III of Pub. L.
107-56 (signed into law October 26, 2001) (the “USA Patriot Act”), the
Commitment Parties and other Term Loan Lenders may be required to obtain, verify
and record information that identifies the Loan Parties (as defined in the Term
Sheet), which information includes the name, address, tax identification number
and other information regarding the Loan Parties that will allow the Commitment
Parties and other Term Loan Lenders to identify the Loan Parties in accordance
with the USA Patriot Act. This notice is given in accordance with the
requirements of the USA Patriot Act and is effective as to each Term Loan
Lender.

 

11.         Entire Agreement. This Commitment Letter contains the entire
commitment of the Commitment Parties for this transaction and, upon acceptance
by the Company, supersedes all prior proposals, commitment letter, negotiations,
discussions and correspondence (including, without limitation, the Original
Commitment Letter (except to the extent provided herein)). This Commitment
Letter may not be contradicted by evidence of any alleged oral agreement. No
party has been authorized by a Commitment Party to make any oral or written
statements inconsistent with this Commitment Letter. This Commitment Letter is
addressed solely to the Company and is not intended to confer any obligations to
or on, or benefits to or on, any third party (other than the Indemnified
Persons). Each of the parties hereto agrees that, if executed and accepted by
the parties in the manner required herein, each of this Commitment Letter and
the Fee Letters is a binding and enforceable agreement with respect to the
subject matter contained herein or therein (including the obligation of the
parties to negotiate the Loan Documents in good faith); it being acknowledged
and agreed that the closing of the Term Loan Facility is subject solely to the
satisfaction of the conditions specified in Section 6 hereof, including the
execution and delivery of the relevant Loan Documents by the parties hereto in a
manner consistent with this Commitment Letter (including the applicable
Documentation Principles and the obligation to negotiate in good faith);
provided that nothing contained in this Commitment Letter obligates the Company
or any of its affiliates to consummate the Acquisition or to draw down any
portion of the Term Loan Facility.

 



8 

 

 

12.         Surviving Provisions. The expense and indemnification, sharing
information; absence of fiduciary relationship; affiliate transactions,
confidentiality, jurisdiction, governing law and waiver of jury trial provisions
contained herein shall remain in full force and effect regardless of whether
definitive financing documentation shall be executed and delivered and
notwithstanding the termination or expiration of this Commitment Letter or
termination of the commitments of the Commitment Parties described herein;
provided, that, upon the execution and effectiveness of such definitive
financing documentation, to the extent subject to, and covered by the provisions
of such financing documentation, the provisions hereof with respect to expense,
indemnification and confidentiality shall be superseded thereby.

 

13.         Counterparts. This Commitment Letter may be executed in any number
of counterparts, each of which shall be an original, and all of which, when
taken together, shall constitute one agreement. Delivery of an executed
signature page of this Commitment Letter by facsimile transmission or other
electronic means (including an email with a “pdf”) shall be effective as
delivery of a manually executed counterpart hereof.

 

14.         No Assignment by Company; Governing Law. This Commitment Letter may
not be assigned by the Company without the prior written consent of each
Commitment Party and may not be amended, waived or modified, except in writing
signed by each Commitment Party and the Company. This Commitment Letter and the
Fee Letters, the rights of the parties hereto or thereto with respect to all
matters arising hereunder or related hereto, and any and all claims,
controversies or disputes arising hereunder or related hereto shall be governed
by, and construed in accordance with, the law of the State of New York, but
excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the State of New
York, provided, that, notwithstanding the preceding sentence and the governing
law provisions of this Commitment Letter and the Fee Letters, it is understood
and agreed that (a) the interpretation of the definition of “Target Material
Adverse Effect” (and whether or not a Target Material Adverse Effect has
occurred), (b) the determination of the accuracy of any Acquisition Agreement
Representation and whether as a result of any inaccuracy thereof the Company or
any of its affiliates has the right to terminate its or their obligations under
the Acquisition Agreement or to decline to consummate the Acquisition and (c)
the determination of whether the Acquisition has been consummated in accordance
with the terms of the Acquisition Agreement and, in any case, claims or disputes
arising out of any such interpretation or determination or any aspect thereof,
in each case, shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Delaware, regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws thereof. Each
of the parties hereto agrees that all claims, controversies, or disputes arising
hereunder or hereto shall be tried and litigated only in the state courts, and
to the extent permitted by applicable law, federal courts, in each case located
in New York County, New York and each of the parties hereto submits to the
exclusive jurisdiction and venue of such courts relative to any such claim,
controversy or dispute. It is understood that with respect to any suit, action
or proceeding arising out of or relating to the Acquisition Agreement or the
transactions contemplated thereby and which does not involve this Commitment
Letter, the Term Loan Facility or claims by or against the Company, any
Commitment Party or any Indemnified Person, the immediately preceding sentence
shall not override any jurisdiction provision set forth in the Acquisition
Agreement.

 



9 

 

 

Notwithstanding anything to the contrary contained herein, the parties hereby
agree that MLPFS may, without notice to the Company or any other Commitment
Party, assign its rights and obligations under this Commitment Letter and the
Fee Letters to any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Commitment Letter.

 

15.         JURY TRIAL WAIVER. EACH Commitment Party AND THE COMPANY EACH WAIVES
ITS RIGHT TO A JURY TRIAL IN RESPECT OF ANY CLAIM, CONTROVERSY, OR DISPUTE
(WHETHER BASED IN CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS COMMITMENT LETTER OR THE TRANSACTIONS OR THE ACTIONS OF A COMMITMENT PARTY
OR ANY OF ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE, OR ENFORCEMENT OF THIS
COMMITMENT LETTER OR THE TRANSACTIONS OR THE ACTIONS OF A COMMITMENT PARTY OR
ANY OF ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE, OR ENFORCEMENT OF THIS
COMMITMENT LETTER.

 

16.         Amendment and Restatement. This Commitment Letter amends and
restates in its entirety that certain commitment letter dated as of December 19,
2016 (as amended and in effect immediately prior to effectiveness of this
Commitment Letter, the “Original Commitment Letter”) among the Commitment
Parties and the Company.

 

17.         Acceptance and Termination. This Commitment Letter will be of no
force and effect unless executed by each Commitment Party and a counterpart
hereof is accepted and agreed to by the Company and, as so accepted and agreed
to, received by each Commitment Party by 11:59 p.m. (Central time) on June 9,
2017, together with the Fee Letters as duly authorized, executed and delivered
by the Company, provided that the Lead Arranger Fee Letter shall only be
delivered to the Lead Arranger and the Administrative Agent Fee Letter shall
only be delivered to the Administrative Agent. The commitment of each Commitment
Party under this Commitment Letter, if accepted and agreed to by the Company as
provided in the immediately preceding sentence, will terminate (unless the
Closing Date occurs on or prior thereto) upon the earliest of (i) 5:00 p.m. on
July 31, 2017 (the “Stated Commitment Termination Date”); provided that upon the
written request of the Company to the Commitment Parties made prior to the
occurrence of the Stated Commitment Termination Date (which written request may
only be made once), the Stated Commitment Termination Date may, at the sole
discretion of the Company (but subject to the terms and conditions set forth in
this Commitment Letter and the Fee Letters), be extended to a time not later
than 5:00 p.m. on October 31, 2017 (such later time, the “Extended Commitment
Termination Date”), (ii) the closing of the Acquisition without the closing of
the Term Loan Facility, or (iii) after delivery of a fully executed and
effective Acquisition Agreement, the termination or expiration of the
Acquisition Agreement; provided that the termination of any commitment or this
Commitment Letter pursuant to this sentence does not prejudice your rights and
remedies in respect of any breach of this Commitment Letter that occurred prior
to any such termination.

 



10 

 

 

18.         Assignment Provisions. Notwithstanding any other provision of the
Commitment Letter to the contrary and notwithstanding any assignment or other
transfer by any Initial Lender (a) no Initial Lender shall be relieved, released
or novated from its obligations hereunder (including its obligation to fund its
applicable percentage of the Term Loan Facility on the date of the Initial Draw
upon the satisfaction (or waiver by the Commitment Parties) of the conditions
specified in the Term Sheet) in connection with any assignment or other transfer
until after the initial funding of such Initial Lender’s commitment under the
Term Loan Facility on the date of the Initial Draw or the Company otherwise
consents in writing, which consent shall not be unreasonably withheld and (b)
except to the extent consented to by the Company as provided in clause (a)
above, no such assignment or other transfer shall, with respect to any portion
of any Initial Lender’s commitments to fund its applicable percentage of the
Term Loan Facility on the date of the Initial Draw, relieve such Initial Lender
from its obligations hereunder to fund its applicable percentage of the Term
Loan Facility on the date of the Initial Draw upon the satisfaction (or waiver
by the Commitment Parties) of the conditions specified in the Term Sheet, except
to the extent such portion is otherwise funded upon the initial funding on the
date of the Initial Draw). Notwithstanding the foregoing, the Initial Lenders
may assign any of their commitments to their affiliates and approved funds.

 

[Signature Pages to Follow]

 

11 

 

 

If the Company accepts and agrees to the foregoing, please so indicate by
executing and returning the enclosed copy of this letter to MLPFS, together with
the Fee Letters. We look forward to continuing to work with you to complete this
transaction.

 



  Very truly yours,             MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED           By: /s/ Adam Cady     Name:   Adam Cady    
Title:     Managing Director  

 

Project Flintstone - Amended and Restated Term Loan Commitment Letter 

  

 

 

 



      TPG SPECIALTY LENDING INC.         By: /s/ Michael Fishman  
Name:   Michael Fishman   Title:     Co-Chief Executive Officer         TC
LENDING, LLC       By: /s/ Michael Fishman   Name:   Michael Fishman  
Title:     Co-Chief Executive Officer         TDL LENDING, LLC, SERIES 3      
By: /s/ David Stiepleman   Name:   David Stiepleman   Title:     President  

 

Project Flintstone – Amended and Restated Term Loan Commitment Letter 

  

 

 

 



      CRYSTAL FINANCIAL LLC       By:  /s/ Evren Ozargun   Name:   Evren Ozargun
  Title:     Managing Director  

 

Project Flintstone – Amended and Restated Term Loan Commitment Letter 

 

 

 

 



      GORDON BROTHERS FINANCE COMPANY, LLC       By:  /s/ Felicia Galeota  
Name:   Felicia Galeota   Title:     Vice President  

 

Project Flintstone – Amended and Restated Term Loan Commitment Letter 

 

 

 

 



      PATHLIGHT CAPITAL LLC       By:  /s/ Katie Hendricks   Name:   Katie
Hendricks   Title:     Director  

 

Project Flintstone – Amended and Restated Term Loan Commitment Letter 

 

 

 

 



      GREAT AMERICAN CAPITAL PARTNERS, LLC       By: /s/ John Ahn   Name:   John
Ahn   Title:     President  

 

Project Flintstone – Amended and Restated Term Loan Commitment Letter

 

 

 

 

Special Value Continuation Partners, LP 

TCP Waterman CLO, LLC 

Tennenbaum Senior Loan Fund II, LP 

Tennenbaum Senior Loan Operating III, LLC 

Tennenbaum Senior Loan Fund IV-B, LP 

Tennenbaum Senior Loan Fund V, LLC 

Tennenbaum Enhanced Yield Operating I, LLC 

Tennenbaum Heartland Co-Invest, LP 

Tennenbaum Energy Opportunities Co, LLC 

TCP Direct Lending Fund VIII 

TCP Direct Lending Fund VIII-A 

TCP Direct Lending Fund VIII-L 

Reliance Standard Life Insurance Company

 

On behalf of each of the above entities:

 

By: TENNENBAUM CAPITAL PARTNERS, LLC  

Its:  Investment Manager

 

TCP CLO III, LLC

 

By: SERIES I of SVOF/MM, LLC 

Its:  Collateral Manager

 

On behalf of the above entity: 



          By:  /s/ Howard Levkowitz            Name: Howard Levkowitz      
     Title:   Managing Partner  

 

Project Flintstone – Amended and Restated Term Loan Commitment Letter

  

 

 

 



      APOLLO CENTRE STREET PARTNERSHIP, L.P.   By: Apollo Center Street
Management,
LLC, Its Investment Manager       By: /s/ Joseph D. Glatt   Name:   Joseph D.
Glatt   Title:     Vice President  





      APOLLO MOULTRIE CREDIT FUND, L.P.   By: Apollo Moultrie Credit Fund
Management,
LLC, Its Investment Manager       By: /s/ Joseph D. Glatt   Name:   Joseph D.
Glatt   Title:     Vice President  





      APOLLO TACTICAL VALUE SPN INVESTMENTS, L.P.   By: Apollo Tactical Value
SPN Management,
LLC, Its Investment Manager       By: /s/ Joseph D. Glatt   Name:   Joseph D.
Glatt   Title:     Vice President  





      APOLLO THUNDER PARTNERS, L.P.   By: Apollo Thunder Management,
LLC, Its Investment Manager       By: /s/ Joseph D. Glatt   Name:   Joseph D.
Glatt   Title:     Vice President  

 

Project Flintstone – Amended and Restated Term Loan Commitment Letter

  

 

 

 



      ATCF S.a r.l.   By: ATCF HoldCo S.a. r.l., its sole shareholder   By:
Apollo Tower Credit Management,
LLC, Its Investment Manager       By: /s/ Joseph D. Glatt   Name:   Joseph D.
Glatt   Title:     Vice President  





      BIRCH GROVE CREDIT STRATEGIES MASTER FUND LP   By: Birch Grove Advisors
LLC, Its General Partner       By: /s/ Rodd D. Evonsky   Name:   Rodd D. Evonsky
  Title:     Chief Financial Officer  





      OPPENHEIMER CAPITAL STRUCTURE OPPORTUNITIES MASTER FUND LTD.   By: Birch
Grove Capital LP, Its Sub-Advisor       By: /s/ Rodd D. Evonsky   Name:   Rodd
D. Evonsky   Title:     Chief Financial Officer  







      BIRCH GROVE SPV--01 LTD   By: Birch Grove Capital LP, Its General Partner
      By: /s/ Rodd D. Evonsky   Name:   Rodd D. Evonsky   Title:     Chief
Financial Officer  

  

20 

 

 



      BIRCH GROVE FUND--01 LTD   By: Birch Grove Advisors LLC, Its General
Partner       By: /s/ Rodd D. Evonsky   Name:   Rodd D. Evonsky  
Title:     Chief Financial Officer  





      CERBERUS LEVERED LOAN OPPORTUNITIES FUND III, L.P.   By: Cerberus Levered
Opportunities III GP, LLC, its General Partner       By: /s/ Daniel E. Wolf  
Name:   Daniel E. Wolf   Title:     Senior Managing Director  





      CERBERUS NJ CREDIT OPPORTUNITIES FUND, L.P.   By: Cerberus NJ Credit
Opportunities GP, LLC, its General Partner       By: /s/ Daniel E. Wolf  
Name:   Daniel E. Wolf   Title:     Senior Managing Director  





      CERBERUS asrs holdings llc       By: /s/ Daniel E. Wolf   Name:   Daniel
E. Wolf   Title:     Senior Managing Director  





      CERBERUS krs levered loan opportunities fund, L.P.   By: Cerberus krs
Levered Opportunities GP, LLC, its General Partner       By: /s/ Daniel E. Wolf
  Name:   Daniel E. Wolf   Title:     Senior Managing Director  







      CERBERUS PSERS LEVERED loan opportunities fund, L.P.   By: Cerberus PSERS
Levered Opportunities GP, LLC, its General Partner       By: /s/ Daniel E. Wolf
  Name:   Daniel E. Wolf   Title:     Senior Managing Director  

 

 Project Flintstone – Amended and Restated Term Loan Commitment Letter

 

 

 

 



      CERBERUS FSBA HOLDINGS LLC       By: /s/ Daniel E. Wolf   Name:   Daniel
E. Wolf   Title:     Senior Managing Director  





      KKR CREDIT ADVISORS (US) LLC, On behalf of itself and its affiliates and
managed funds and accounts       By: /s/ Jeffrey B. Van Horn   Name:   Jeffrey
B. Van Horn   Title:     Authorized Signatory  





      SILVER POINT SPECIALTY CREDIT FUND, L.P.,   By: Silver Point Specialty
Credit Fund Management, LLC, as its investment manager       By: /s/ Michael A.
Gatto   Name:   Michael A. Gatto   Title:     Authorized Signatory  



      WHITE OAK ASSET FINANCE       By: /s/ Tom Otte   Name:   Tom Otte  
Title:     Partner  

 

 Project Flintstone – Amended and Restated Term Loan Commitment Letter

 

 

 

 

Accepted and agreed to 

as of the date first above written: 



      FRED’S, INC.       By: /s/ Michael K. Bloom   Name:   Michael K. Bloom  
Title:     Chief Executive Officer  

 

 Project Flintstone – Amended and Restated Term Loan Commitment Letter

 

 

 

 

SCHEDULE 1

 

Commitments

 

Commitment Parties Commitment

The following affiliated funds of TPG Specialty Lending Inc.:

 

TC Lending, LLC

 

TDL Lending, LLC, Series 3

 

 

 

$56,250,000

 

$93,750,000

 

Crystal Financial LLC $48,750,000.00 Gordon Brothers Finance Company, LLC
$37,500,000.00 Pathlight Capital LLC $23,750,000.00

Tennenbaum Capital Partners, LLC on behalf of:

 

Special Value Continuation Partners, LP 

TCP Waterman CLO, LLC 

Tennenbaum Senior Loan Fund II, LP 

Tennenbaum Senior Loan Operating III, LLC 

Tennenbaum Senior Loan Fund IV-B, LP 

Tennenbaum Senior Loan Fund V, LLC 

Tennenbaum Enhanced Yield Operating I, LLC 

Tennenbaum Heartland Co-Invest, LP 

Tennenbaum Energy Opportunities Co, LLC 

TCP Direct Lending Fund VIII 

TCP Direct Lending Fund VIII-A 

TCP Direct Lending Fund VIII-L 

Reliance Standard Life Insurance Company

 

$61,875,000.00 Great American Capital Partners, LLC $61,875,000.00 Affiliated
funds of Apollo Global Management $28,500,000.00 Affiliated funds of Birch Grove
Capital LP $40,000,000.00 Affiliated funds of Cerberus Business Finance LLC
$28,500,000.00 KKR Credit Advisors US LLC on behalf of itself and certain of its
affiliates and managed funds and accounts $28,500,000.00 Silver Point Specialty
Credit Fund, L.P. $26,250,000.00 White Oak Asset Finance $14,500,000.00 Total
$550,000,000.00

 

24 

 

 

ANNEX A

 

Indemnification Provisions

 

To the fullest extent permitted by applicable law, the Company (the
“Indemnifying Person”) agrees that it will indemnify, defend, and hold harmless
each of the Indemnified Persons from and against (i) any and all losses, claims,
damages, obligations, penalties, judgments, awards, liabilities, costs, expenses
and disbursements and (ii) any and all actions, suits, proceedings and
investigations in respect thereof, and (iii) any and all legal costs (provided,
that, the obligations to reimburse any Indemnified Person for legal fees and
expenses shall be limited to reasonable legal fees and expenses of one firm of
counsel for all such Indemnified Persons and if necessary, of one local counsel
in each appropriate jurisdiction (and, to the extent required by the subject
matter, one specialist counsel for each such specialized area of law in each
appropriate jurisdiction) and in the case of an actual or perceived conflict of
interest, one counsel for such affected Indemnified Person) or other costs,
expenses or disbursements in giving testimony or furnishing documents in
response to a subpoena or otherwise (including, without limitation, the costs,
expenses and disbursements, as and when incurred, of investigating, preparing or
defending any such action, proceeding or investigation (whether or not in
connection with litigation in which any of the Indemnified Persons is a party)
and including, without limitation, any and all losses, claims, damages,
obligations, penalties, judgments, awards, liabilities, costs, expenses and
disbursements, resulting from any act or omission of any of the Indemnified
Persons), directly or indirectly, caused by, relating to, based upon, arising
out of or in connection with (a) the Transactions or (b) the Commitment Letter,
the Original Commitment Letter or the Fee Letters; provided that such indemnity
agreement shall not apply to any portion of any such loss, claim, damage,
obligation, penalty, judgment, award, liability, cost, expense or disbursement
of an Indemnified Person to the extent it is found in a final judgment by a
court of competent jurisdiction (not subject to further appeal) to have resulted
from the gross negligence or willful misconduct of such Indemnified Person.
These Indemnification Provisions shall be in addition to any liability which the
Indemnifying Person may have to the Indemnified Persons.

 

If any action, suit, proceeding or investigation is commenced, as to which any
of the Indemnified Persons proposes to demand indemnification, it shall notify
the Indemnifying Person with reasonable promptness; provided that any failure by
any of the Indemnified Persons to so notify the Indemnifying Person shall not
relieve the Indemnifying Person from its obligations hereunder. The Indemnified
Persons shall have the right to retain counsel of their choice to represent
them, and the Indemnifying Person shall pay the reasonable fees, expenses, and
disbursement of such counsel, and such counsel shall, to the extent consistent
with its professional responsibilities, cooperate with the Indemnifying Person
and any counsel designated by the Indemnifying Person. The Indemnifying Person
shall be liable for any settlement of any claim against any of the Indemnified
Persons made with its written consent, which consent shall not be unreasonably
withheld. Without the prior written consent of the applicable Indemnified
Person, the Indemnifying Person shall not settle or compromise any claim, unless
(i) such Indemnified Person and each other Indemnified Person from which such
Indemnified Person could have sought indemnification or contribution has given
his, her or its prior written consent or (ii) the settlement, compromise,
consent or termination (A) includes an express unconditional release of all
Indemnified Persons and their respective affiliates from all losses, claims,
damages, expenses and liabilities, directly or indirectly, arising out of,
relating to, resulting from or otherwise in connection with such claim, (B) does
not include any statements as to or any findings (or admissions) of fault,
culpability or failure to act by or on behalf of any Indemnified Person and (C)
is paid by the Indemnifying Person in cash.

 



25 

 

 

In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these Indemnification Provisions is made but is
found by a judgment of a court of competent jurisdiction (not subject to further
appeal) that such indemnification may not be enforced in such case, even though
the express provisions hereof provide for indemnification in such case, then the
Indemnifying Person, on the one hand, and the applicable Indemnified Persons, on
the other hand, shall contribute to the losses, claims, damages, obligations,
penalties, judgments, awards, liabilities, costs, expenses and disbursements to
which the applicable Indemnified Persons may be subject in accordance with the
relative benefits received by the Indemnifying Person, on the one hand, and the
applicable Indemnified Persons, on the other hand, and also the relative fault
of the Indemnifying Person, on the one hand, and the applicable Indemnified
Persons collectively and in the aggregate, on the other hand, in connection with
the statements, acts or omissions which resulted in such losses, claims,
damages, obligations, penalties, judgments, awards, liabilities, costs, expenses
and disbursements and the relevant equitable considerations shall also be
considered, provided, that, no Indemnified Person shall be liable for any fault,
fraud, tort, or breach of any other Indemnified Person or for a claim or cause
of action against such other Indemnified Person. No person found liable for a
fraudulent misrepresentation shall be entitled to contribution from any other
person who is not also found liable for such fraudulent misrepresentation.

 

Neither expiration nor termination of the commitment of a Commitment Party under
the Commitment Letter or funding or repayment of the loans under the Term Loan
Facility shall affect these Indemnification Provisions which shall remain
operative and continue in full force and effect.

 

No Indemnified Person shall be liable for any damages arising from the use by
others of Information or other materials obtained through internet, Intralinks,
SyndTrak or other similar transmission systems in connection with the Term Loan
Facility, unless to the extent it is found in a final non-appeable judgment by a
court of competent jurisdiction (not subject to further appeal) to have resulted
from the gross negligence or willful misconduct of such Indemnified Person. In
addition, no Indemnified Person shall be responsible or liable for special,
indirect, consequential, exemplary, incidental or punitive damages which may be
alleged as a result of this Commitment Letter or the Fee Letters and the
Company, on behalf of itself and each of its affiliates, irrevocably and
unconditionally waives any right to seek such damages for any claim that may be
alleged as a result of any breach, or as a result, of this Commitment Letter or
any element of the transactions contemplated hereby.

 

26 

 

 

CONFIDENTIAL

 

EXHIBIT A

 

FRED’S, INC.

 

Transaction Description
June 9, 2017

 

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter or the other Exhibits and Annexes thereto.

 

The Company (through one or more of its wholly-owned domestic subsidiaries)
intends to acquire (the “Acquisition”) all of (w) the Purchased Assets and
assume the Assumed Liabilities (as each of such terms is defined in the
Acquisition Agreement) of not less than 865 but up to 1,200 retail stores of
Rite Aid Corporation, (x) the Distribution Centers and the Cross-Dock Facilities
(as each such term is defined in the Acquisition Agreement) (hereinafter, the
“Acquired Distribution Centers”), and (y) the Purchased Intellectual Property
and the Corporate Infrastructure (as each of such terms is defined in the
Acquisition Agreement) (such assets, collectively, the “Acquired Business”), in
each case, from Rite Aid Corporation (“Seller”), all as set forth in the
Acquisition Agreement as defined below. In connection therewith:

 

(a) The Acquisition will be effected pursuant to an Amended and Restated Asset
Purchase Agreement, in form and substance satisfactory to the Arrangers and the
Initial Lenders holding at least sixty-six and two-thirds percent (66 2/3%) of
the commitments in respect of the Term Loan Facility under this Commitment
Letter, without giving effect to any syndication or assignment thereof (such
Initial Lenders, the “Majority Initial Lenders”) in their sole discretion, by
and among AFAE, LLC and Seller, and for the limited purposes set forth therein,
the Company and Walgreen Boots Alliance, Inc. (and together with the schedules
and exhibits thereto, the Transition Services Agreement and the other Ancillary
Agreements referred to therein, and the other documents and instruments executed
and/or delivered in connection therewith, including any reverse transition
services agreement (each of which shall be in form and substance satisfactory to
the Arrangers and the Majority Initial Lenders in their sole discretion),
collectively, the “Acquisition Agreement”; provided that until such time the
Acquisition Agreement shall be duly executed and delivered by the parties
thereto, capitalized terms used herein by reference to definitions contained in
the Acquisition Agreement, shall instead be defined by reference to the
definitions contained in the draft Acquisition Agreement provided to the
Commitment Parties with the heading “Sidley Comments March 19, 2017” (the “Draft
Acquisition Agreement”) (it being understood and agreed that the Arrangers and
the Majority Initial Lenders have not approved the Draft Acquisition Agreement
as an acceptable form of the Acquisition Agreement). Such Acquisition shall be
consummated pursuant to an initial Closing and one or more Subsequent Closings
(each, as defined in the Acquisition Agreement) (such retail store locations and
the related assets acquired pursuant to a Subsequent Closing, being hereinafter
a “Series”, provided that all retail store locations and the related assets
acquired pursuant to a Series of Subsequent Closings (each an “Acquired Store
Series”) occurring on consecutive business days (with an average of not less
than 50 retail stores per day acquired pursuant thereto (or, if less, (x) the
entire remaining balance of stores and related assets to be acquired by the
Company pursuant to the Acquisition Agreement, (y) at any time after the date
that the Borrowers shall have acquired 67% of all retail store locations and
related assets required to be acquired pursuant to the Acquisition Agreement, up
to 25 separate transfers of one or more retail store locations and related
assets to be acquired by the Company pursuant to the Acquisition Agreement or
(z) as agreed to by the Required Lenders (as such term is defined in Exhibit B))
shall be deemed to form a part of the same Acquired Store Series)). Following
the Acquisition, the Acquired Business will be owned by the Company, except for
any assets to be acquired in connection with any Subsequent Closing or the
Distribution Center Closing (as each of such terms are defined in the
Acquisition Agreement and with the Distribution Closing being hereinafter
referred to as the “Final APA Closing”).

 



 A-1

 

 

(b) The Acquired Business will be released from all obligations in connection
with any debt for borrowed money, including the credit facility provided to
Seller and its subsidiaries for which Citibank, N.A. is the agent (the “Existing
Credit Facility”) and any security interests in, encumbrances or liens on any of
the assets of the Acquired Business (other than Permitted Liens (as defined in
the Acquisition Agreement)) will be released and terminated (such release of
obligations and the termination and discharge of such liens and encumbrances,
the “Release”).

 

(d) Borrowers and the other Loan Parties (as defined in Exhibit B) will enter
into the Term Loan Facility and the applicable Loan Documents.

 

(e) Borrowers will enter into a senior secured loan facility in an aggregate
principal amount of $1,650,000,000 (as may be increased to $1,700,000,000 on or
prior to the Closing Date in the form of an increase to the ABL FILO Term
Facility and/or the ABL Revolving Facility (as defined below)) consisting of (a)
senior secured asset-based term loans advanced on a “first-in, last-out” basis
in an aggregate principal amount of $350,000,000 (as may be increased up to
$400,000,000 on or prior to the Closing Date) (the “ABL FILO Term Facility”),
(b) senior secured asset-based IP term loans advanced on a “last out” basis in
an aggregate principal amount of $50,000,000 (the “ABL IP Term Facility”) and
(c) a senior secured asset-based revolving loan and letter of credit facility in
an aggregate principal amount of $1,250,000,000 (as may be increased up to
$1,300,000,000 on or prior to the Closing Date) (the “ABL Revolving Facility”),
in each case subject to the applicable borrowing base and on the terms and
conditions set forth in that certain Senior Secured Loan Facility Second Amended
and Restated Commitment Letter, dated on or about the date hereof (the “ABL
Commitment Letter”), by and among the Company, MLPFS, as arranger, Bank of
America, N.A., as agent and the other parties thereto, with such changes thereto
which are reasonably satisfactory to the Initial Lenders (the “ABL Loan
Facility”; such loans made under the ABL FILO Term Facility the “ABL FILO
Loans”, such loans made under the ABL IP Term Facility the “ABL IP Loans” and
such loans made under the ABL Revolving Facility the “ABL Revolving Loans”
collectively, the “ABL Loans”; and the commitments to make such ABL FILO Loans
the “ABL FILO Commitments”, the commitments to make such ABL IP Loans the “ABL
IP Commitments” and the commitments to make such ABL Revolving Loans the “ABL
Revolving Commitments”, collectively the “ABL Commitments”), which shall be
secured by liens that are subordinated to the liens securing the Term Loan
Facility, except for the liens on the ABL Priority Collateral (as defined in
Exhibit B) which will be senior to the liens securing the Term Loan Facility. It
is understood and agreed that, at the election of the Borrowers and the other
parties to the ABL Commitment Letter, the ABL IP Term Facility may be reduced on
or prior to the Closing Date and the ABL FILO Term Facility and/or the ABL
Revolving Facility may be increased (in addition to any increase on or prior to
the Closing Date effected pursuant to the accordion provisions of the ABL
Commitment Letter) by an aggregate amount not to exceed the aggregate principal
amount of such reduction in the ABL IP Term Facility.

 

(f) The fees, premiums, expenses and other transaction costs incurred in
connection with the Transactions that are due and payable on or prior to the
Closing Date (the “Transaction Costs”) will be paid.

 

(g) The proceeds of the Term Loan Facility and ABL Loan Facility will be used to
pay the consideration and other amounts owing in connection with the Acquisition
under the Acquisition Agreement, to pay all or a portion of the Transaction
Costs and for general corporate purposes.

 



 A-2

 

 

The Acquisition, the Release, the Term Loan Facility, the ABL Loan Facility and
the other transactions described above or related thereto are collectively
referred to as the “Transactions”.

 

 A-3

 

 

EXHIBIT B

TO

AMENDED AND RESTATED COMMITMENT LETTER

 

FRED’S, INC.

 

$550,000,000 Senior Secured Term Loan Facility
(“Term Loan Facility”)

 

Summary of Principal Terms and Conditions
June 9, 2017

 

This Summary of Principal Terms and Conditions (the “Term Sheet”) is part of the
amended and restated commitment letter, dated June 9, 2017 (the “Commitment
Letter”), addressed to Fred’s, Inc. (the “Company”) by Merrill Lynch, Pierce,
Fenner & Smith Incorporated (together, with its designated affiliates, “MLPFS”),
TPG Specialty Lending Inc. and its affiliated funds signatory hereto
(collectively, “TPG”), the affiliated funds of Birch Grove Capital LP signatory
thereto (collectively, “Birch Grove”), Crystal Financial LLC (“Crystal”), Gordon
Brothers Finance Company, LLC (“GBFC”), Pathlight Capital LLC (“Pathlight”),
Silver Point Specialty Credit Fund, L.P. (“Silver Point”), Tennenbaum Capital
Partners, LLC (“Tennenbaum”) and Great American Capital Partners, LLC (“GACP”
and, together with TPG, Birch Grove, Crystal, GBFC, Pathlight, Silver Point and
Tennenbaum, collectively, the “Original Initial Lenders”), the affiliated funds
of Apollo Global Management signatory thereto (collectively, “Apollo”), the
affiliated funds of Cerberus Business Finance LLC signatory thereto
(collectively, “Cerberus”), KKR Credit Advisors US LLC on behalf of itself and
certain of its affiliates and managed funds and accounts (“KKR”) and White Oak
Asset Finance (“White Oak” and, together with Apollo, Cerberus and KKR,
collectively, the “New Initial Lenders” and, together with the Original Initial
Lenders, collectively, the “Initial Lenders”; the Initial Lenders together with
MLPFS, each individually a “Commitment Party” and collectively, the “Commitment
Parties”), and is subject to the terms and conditions of the Commitment Letter.
Capitalized terms used herein and the accompanying annexes shall have the
meanings set forth in the Commitment Letter unless otherwise defined herein.

 

Borrowers: The Company, AFAE, LLC and any other wholly-owned subsidiary of the
Company organized under the laws of the United States or a State or
instrumentality thereof with assets to be included in the Borrowing Base
(individually, a “Borrower” and collectively, “Borrowers”).  All references to
Borrowers shall mean such subsidiaries of the Company after giving effect to the
Acquisition.     Guarantors: Each of the Company’s existing and subsequently
acquired or organized direct or indirect subsidiaries that are not Borrowers
(collectively, the “Guarantors”, and together with Borrowers, individually a
“Loan Party” and collectively, “Loan Parties”); provided, that, Guarantors shall
not include (a) any non-US subsidiary of the Company organized or acquired after
the Closing Date that is a “controlled foreign corporation” (within the meaning
of Section 957 of the Internal Revenue Code) (“CFC”) and any U.S. subsidiary of
the Company that is treated as a “disregarded entity” for federal income tax
purposes the sole assets of which are equity interests in CFCs and that has no
material assets or material operations other than the equity interests of CFC’s
(such entity, a “CFC Holdco”), (b) immaterial subsidiaries (to be defined in a
mutually acceptable manner as to individual and aggregate revenues and assets),
and (c) special purpose entities whose only assets consist of real estate,
improvements and fixtures thereon that are subject to existing mortgages to
secure debt for borrowed money.  Notwithstanding the foregoing, in the event any
holder of any debt for borrowed money of any Loan Party obtains any guaranty
from any such CFC or such CFC Holdco, then, in such event, such CFC and/or CFC
Holdco shall be required to provide a guaranty of the obligations under the Term
Loan Facility.  

 



B-1

 

 

Administrative Agent: TPG (in such capacity, “Administrative Agent”).    
Lenders:

TPG, Crystal, GACP, GBFC, Pathlight, Tennenbaum, Apollo, Birch Grove, Cerberus,
KKR and Silver Point and such other institutions as may become parties to the
Term Loan Facility as lenders (collectively “Term Loan Lenders”) but not
including any Disqualified Lenders.

 

The term “Disqualified Lender” means (i) any natural person, (ii) those banks,
financial institutions and other institutional lenders and investors that have
been separately identified in writing by the Company to Administrative Agent and
Initial Lenders prior to the date of the Original Commitment Letter, (iii) those
persons that are competitors of the Company that are separately identified by
the Company to the Administrative Agent and Initial Lenders in writing (it being
understood and agreed that any bona fide debt funds or any financial investors
in such persons shall not constitute a competitor thereof) prior to the date of
the Original Commitment Letter or from time to time thereafter (and if after the
date of the Original Commitment Letter subject to the approval of Administrative
Agent and provided that such notice shall not apply to retroactively disqualify
any parties that have previously acquired an assignment of or participation
interest in the Term Loans), and (iv) in the case of each of clauses (i), (ii)
and (iii), any of their affiliates that are clearly identifiable as such by
their names or identified in writing by the Company to the Administrative Agent.

    Joint Lead Arrangers and Bookrunners: MLPFS (in such capacity, “Lead
Arranger”) and TPG (collectively with the Lead Arranger, the “Arrangers”).    
Co-Documentation Agents: GBFC, Crystal and Pathlight (collectively,
“Co-Documentation Agents”).     Term Loan Facility: The Term Loan Facility will
consist of a senior secured term loan facility in an aggregate principal amount
of $550,000,000 provided to Borrowers, subject to the terms and conditions
contained herein. Borrowers shall have the option to permanently reduce the
amount of the commitments under the Term Loan Facility, on a pro rata basis, in
the aggregate amount of up to $50,000,000 on or prior to the Closing Date,
provided that (i) Borrowers shall have delivered written notice to the Initial
Lenders stating the amount of such reduction, and (ii) the ABL Commitments shall
be increased in the amount equal to the amount of the reduction. Amounts under
the Term Loan Facility will be available in U.S. dollars.

 



B-2

 

 

Term Loans under the Term Loan Facility (the “Term Loans”) shall be made in two
drawings. The first drawing (the “Initial Draw”) shall be in an aggregate
principal amount of at least $325,000,000 and shall be made by the Borrowers on
or before the tenth (10th) business day after the Closing Date. The second
drawing (the “Delayed Draw”) shall be made by the Borrowers on or before the
earlier of (i) the date that is ninety (90) days after the Closing Date and (ii)
the acquisition by the Company (through one or more of its wholly-owned domestic
subsidiaries) of 600 Acquired Stores (as defined in the Acquisition Agreement)
in the aggregate (the “Outside Draw Date”). Repayments and prepayments of the
Term Loans may not be reborrowed.

 

Upon the funding of any Term Loan, the commitments in the amount of such Term
Loan shall automatically terminate. On the Outside Draw Date, any unused
commitments under the Term Loan Facility shall automatically terminate and the
ability to request the Delayed Draw shall automatically terminate.

 

The Company will be appointed to act as the agent for Loan Parties for all
purposes of dealing with Administrative Agent and the Term Loan Lenders,
including requesting Term Loans.

 

Amortization: Commencing on the first day after the first full calendar quarter
after the second anniversary of the Closing Date, the Term Loans will be repaid
in consecutive equal quarterly installments of principal in an amount equal to
1.25% of the aggregate Term Loan commitments on the Closing Date, with the final
installment to be in the then remaining balance of the Term Loan (and including
principal, accrued and unpaid interest and other amounts) due on the Maturity
Date.     Term Loan Borrowing Base:

To the extent that, at any time, and for so long as, the outstanding amount of
the Term Loans exceeds the Term Loan Borrowing Base then in effect, the ABL Loan
Agent shall establish and maintain a reserve (the “Term Loan Push Down Reserve”)
against the “Borrowing Base” under the ABL Loan Facility equal to the amount of
such excess.

 

“Term Loan Borrowing Base” means the amount calculated as follows:

 

(a)   10% of the face amount of eligible credit card receivables of Borrowers;
plus

 

(b)   10% of the net amount of eligible pharmacy receivables of Borrowers; plus

 

(c)   10% of the Net Recovery Percentage of eligible merchandise inventory
(other than pharmacy inventory) of Borrowers multiplied by the value of such
eligible inventory; plus

 

(d)   10% of the Net Recovery Percentage of eligible pharmacy inventory of
Borrowers multiplied by the value of such eligible inventory; plus

 

(e)   Term Loan Pharmacy Scripts Availability (defined below). 



 

 



B-3

 

 

The “value” of each category of eligible inventory will be determined in
accordance with generally accepted accounting principles as consistently applied
by the Company pursuant to its then current practices (or in the case of certain
categories of inventory to be specified by ABL Loan Agent, the retail value
thereof), but in any event at all times consistent with the practices used in
the most recent field examination and appraisals that have been received by ABL
Loan Agent in accordance with the Loan Documents.

 

The following defined terms used herein shall have the meaning set forth below:

 

“Net Recovery Percentage” means the fraction, expressed as a percentage (a) the
numerator of which is the amount equal to the recovery on the aggregate amount
of the applicable category of eligible inventory at such time on a “going out of
business” basis (or, in the case of any Acquired Store (through the period
during which the Transition Services Agreement is in effect), on a “store
closing sale” basis) as set forth in the most recent acceptable inventory
appraisal received by ABL Loan Agent in accordance with the requirements of the
Loan Documents, net of operating expenses, liquidation expenses and commissions
reasonably anticipated in the disposition of such assets and (b) the denominator
of which is the original cost (or as to certain categories of inventory as
specified by ABL Loan Agent, the retail value) of the aggregate amount of the
eligible inventory subject to such appraisal.

 

“Pharmacy Scripts Advance Rate” means 75% on the Closing Date, which percentage
shall be reduced on the first day of each fiscal quarter, commencing with the
first day after the first full fiscal quarter of the Borrowers occurring after
the second anniversary of the Closing Date, by the required quarterly
amortization under the Term Loan Facility divided the then applicable Aggregate
Pharmacy Scripts Value (as defined below).

 

“Term Loan Pharmacy Scripts Availability” means the lowest of:

 

(a)  The sum of (i) the Pharmacy Scripts Advance Rate multiplied by the product
of (x) the average per script “net orderly liquidation value” of eligible
prescription files (“pharmacy scripts”) based on the most recent acceptable
appraisal received by ABL Loan Agent in accordance with the requirements of the
Loan Documents, net of operating expenses, liquidation expenses and commissions
reasonably anticipated in the disposition of such assets (“Pharmacy Scripts
NOLV”), multiplied by (y) the number of eligible pharmacy scripts (the product
of (x) and (y) being the “Aggregate Pharmacy Script Value”), minus (ii) the sum
of (x) the “Pharmacy Scripts Availability”, if any and (y) the “FILO Pharmacy
Scripts Availability” whether or not the ABL FILO Term Loan has been drawn (as
such terms are defined in the “Borrowing Base” and the “FILO Borrowing Base”, as
applicable, under the ABL Loan Facility), or

 

(b)  the amount equal to 85% of the Term Loan Cap (determined without regard to
this limitation in this clause (b)).

 

“Term Loan Cap” means, at any time of determination, the lesser of (a) the then
outstanding principal amount of the Term Loans plus the unused Term Loan
commitments and (b) the Term Loan Borrowing Base.

 



B-4

 

 

Eligibility: Criteria for determining eligible credit card receivables, eligible
pharmacy receivables, eligible merchandise inventory, eligible pharmacy
inventory, and eligible pharmacy scripts will be in the permitted discretion of
ABL Loan Agent in accordance with ABL Loan Agent’s customary practices and as
appropriate under the circumstances as determined by ABL Loan Agent pursuant to
field examinations and other due diligence (it being understood that eligibility
criteria with respect to the foregoing as of the Closing Date shall be mutually
acceptable to the “Collateral Agents” under the ABL Loan Facility and the
Initial Lenders).     Optional Prepayments: Subject to the Early Termination Fee
provided in the Initial Lender Fee Letter, Term Loans may be prepaid in whole or
in part from time to time at the option of Borrowers, upon notice and in minimum
principal amounts and multiples to be agreed and will be applied to installments
of principal in the inverse order of maturity (and including all breakage or
similar costs, if any).     Mandatory Prepayments:

Borrowers will be required to make prepayments:

 

(a)   in an amount equal to 100% of the net cash proceeds of asset dispositions
(except for (i) dispositions in connection with any Permitted Real Estate
Financings (as hereinafter defined) or (ii) dispositions resulting from casualty
losses or condemnations and subject to exceptions to the extent mutually agreed
upon and including sales in the ordinary course of business, but not any bulk
sales);

 

(b)   in an amount equal to 100% of the net cash proceeds of any debt issued by
any Loan Party or its subsidiaries (other than indebtedness under Permitted Real
Estate Financings and certain other categories of permitted debt to be
specified);

 

(c)   in an amount equal to 100% of the net cash proceeds of any equity issuance
by any Loan Party or its subsidiaries (other than equity issuances by a Loan
Party or its subsidiary to its or their members or management and other
employees, in each case as to such members, management or other employees
pursuant to employee stock or option plans approved by the board of directors
and other exceptions to be agreed);

 

(d)   in an amount equal to 100% of the net cash proceeds of casualty insurance
and condemnation receipts received by any Loan Party or its subsidiaries,
subject to reinvestment rights to be agreed;

 

(e)   in an amount equal to 100% of the net proceeds of extraordinary receipts
(the definition of which is to be agreed), except for proceeds less than an
amount to be agreed; and

 

(f)    in an amount equal to 100% of the net cash proceeds received from the
Permitted Real Estate Financings.

 



B-5

 

 

Mandatory prepayments specified in clauses (a) through (e) will be applied first
to the ABL Loans (without permanent reduction in commitments), and to cash
collateralize Letters of Credit in the event that the asset sold or that is the
basis for the receipts is ABL Priority Collateral or first to the Term Loans in
the event that the asset sold is the basis for the receipts is Term Loan
Priority Collateral; provided that, if the Prepayment Exception Conditions are
satisfied at the time of a prepayment under clauses (b) or (c) above, such
amounts may (at the sole discretion of the Borrowers) be applied first to the
Term Loans and thereafter to the ABL Loans (and in the case of the ABL Revolving
Loans, without permanent reduction in commitments), and to cash collateralize
Letters of Credit. Mandatory prepayments specified in clause (f) will be applied
as provided in the definition of Permitted Real Estate Financings.
Notwithstanding anything to the contrary set forth herein, subject to customary
terms and conditions, each Term Loan Lender shall be entitled to decline its pro
rata share of any mandatory prepayment specified in clause (d) or (f) above
(other than any prepayment resulting from a refinancing of all or a portion of
the Term Loan Facility).

 

The “Prepayment Exception Conditions” means: (A) no Default or Event of Default
has occurred and is continuing, (B) Excess Availability for the immediately
preceding 30 consecutive day period shall have been (i) for the period from the
Closing Date through the second anniversary of the Closing Date, not less than
the greater of (1) 35% of the Combined Loan Cap or (2) $600,000,000 and (ii)
thereafter, not less than the greater of (1) 30% of the Combined Loan Cap or (2)
$535,000,000, (C) after giving effect to any such prepayment, the Excess
Availability shall be not less than the greater of such amounts in the foregoing
clause (B), (D) Excess Availability as projected as of the end of each month for
each of the twelve (12) months following such payment shall be not less than the
greater of such amounts in the foregoing clause (B), and (E) the Fixed Charge
Coverage Ratio, on a pro forma basis, after giving effect to the specified
transaction the proceeds of which are proposed to be used to make such
prepayment (x) based on the most recent financial statement received by Agent
prior to the date thereof for the 12 month period prior thereto and (y) as
projected as of the end of each month for each of the twelve (12) months
following such specified transaction, in each case of clause (x) and (y), shall
be not less than 1.00 to 1.00.

    Interest and Fees: See Schedules 1 and 2 attached hereto.     Use of
Proceeds: The proceeds of the Term Loans will be used by Borrowers (a) to pay
costs, expenses and fees in connection with the Term Loan Facility, the
Acquisition and the other Transactions, (b) for payment of consideration for the
acquisition of additional retail stores and related assets and/or the Acquired
Distribution Centers pursuant to, and in accordance with the terms of the
Acquisition Agreement, and (c) to pay down the ABL Loan Facility without
permanent reduction in commitments thereunder.     Closing Date: The date on or
before July 31, 2017 (or to the extent that the Company has extended the Stated
Commitment Termination Date in accordance with the terms of this Commitment
Letter, the date on or before the Extended Commitment Termination Date) on which
the conditions set forth in Section 6 of the Commitment Letter are satisfied or
waived (the “Closing Date”).

 



B-6

 

 

Term: 5 years from the Closing Date (the “Maturity Date”).     Collateral:

Subject to the Certain Funds Provisions and the limitations set forth below, to
secure all obligations of each Loan Party, (a) first priority (subject to
certain specified permitted liens), perfected security interests in and liens on
all Term Loan Priority Collateral and (b) second priority (subject to certain
specified permitted liens), perfected security interests in and liens on all ABL
Priority Collateral subordinate only to the liens securing the ABL Loan Facility
pursuant to the terms of the Intercreditor Agreement (as defined below).

 

“ABL Priority Collateral” means all present and future assets and properties of
the Loan Parties, including (a) accounts (other than accounts arising under
contracts for sale of Term Loan Priority Collateral as such term is defined
below) and payment intangibles, including credit card receivables, (b) general
intangibles (including all intellectual property and loans or advances payable
by a Loan Party to any other Loan Party) and prescription files, (c) chattel
paper (other than chattel paper relating to Term Loan Priority Collateral), (d)
documents, (e) instruments (including any promissory notes), (f) supporting
obligations, (g) letters of credit and letter-of-credit rights, (h) deposit and
securities accounts, investment property (including any stock or other equity or
ownership interests in the subsidiaries and affiliates of each Loan Party), (i)
commercial tort claims, (j) inventory, (k) all books, records and documents
related to the foregoing (including databases, customer lists and other records,
whether tangible or electronic, which contain any information relating to any of
the foregoing) and (l) all proceeds and products of any or all of the foregoing
in whatever form received, including proceeds of business interruption and other
insurance and claims against third parties), other than (x) Excluded Assets or
(y) to the extent constituting Term Loan Priority Collateral.

 

“Term Loan Priority Collateral” means all present and future assets and
properties of the Loan Parties consisting of (a) equipment, (b) fixtures, (c)
motor vehicles, (d) fee and leasehold real property (including improvements and
rights related thereto), (e) any deposit account used exclusively for the
deposit of proceeds of Term Loan Priority Collateral, (f) to the extent
evidencing, governing, securing or otherwise related to any of the foregoing and
the other Term Loan Priority Collateral, documents, general intangibles
(excluding all intellectual property, any loans or advances payable by a Loan
Party to any other Loan Party and all prescription files), chattel paper,
instruments, investment property (excluding any stock or other equity or
ownership interests in the subsidiaries and affiliates of each Loan Party),
commercial tort claims, letters of credit, supporting obligations and letter of
credit rights, (g) accounts arising from contracts of sale of Term Loan Priority
Collateral and (h) all proceeds and products of any or all of the foregoing in
whatever form received (but not including proceeds of business interruption
insurance or any identifiable proceeds of ABL Priority Collateral), other than
Excluded Assets.

 

“Collateral” means the ABL Priority Collateral and the Term Loan Priority
Collateral. 

 



B-7

 

 

Notwithstanding anything to the contrary contained herein, the Collateral shall
not include the following (the “Excluded Assets”): (a) shares of any subsidiary
that is a CFC or a CFC Holdco, in each case in excess of sixty-five percent of
all of the issued and outstanding shares of capital stock of such subsidiary
entitled to vote to secure the obligations of Borrowers, if a pledge of a
greater percentage would result in material adverse tax consequences to the
Company, (b) leasehold interests in real property, but only to the extent
granting such lien is expressly prohibited by such lease, (c) deposit accounts
exclusively used for trust, payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of any Loan Party’s employees, (d) any
rights or interests in any contract, agreement, lease, permit, license, charter
or license agreement, as such, if under the terms of such contract, agreement,
lease, permit, license, charter or license agreement covering real or personal
property, or applicable law with respect thereto, the valid grant of a security
interest or lien therein to Administrative Agent would constitute or result in a
breach, termination or default under such contract, agreement, lease, permit,
license, charter or license agreement and such breach, termination or default
has not been or is not waived or the consent of the other party to such
contract, agreement, lease, permit, license, charter or license agreement has
not been or is not otherwise obtained or under applicable law such prohibition
cannot be waived; provided, that, the foregoing exclusion shall in no way be
construed (i) to apply if any such prohibition is unenforceable under Sections
9-406, 9-407 or 9-408 of the Uniform Commercial Code or other applicable law or
(ii) so as to limit, impair or otherwise affect Administrative Agent’s
unconditional continuing security interests in and liens upon any rights or
interests of a Loan Party in or to monies due or to become due under any such
contract, lease, permit, license, charter or license agreement, (e) any United
States intent-to-use trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law; provided, that, upon submission and
acceptance by the U.S. Patent and Trademark Office of an amendment to allege use
pursuant to 15 U.S.C. Section 1060(a), such intent-to-use trademark application
shall be considered Collateral, (f) any governmental licenses or state or local
franchises, charters and authorizations, to the extent security interests in
such licenses, franchises, charters or authorizations are prohibited thereby,
provided, that, the foregoing exclusion shall in no way be construed (i) to
apply if any such prohibition is unenforceable under the Uniform Commercial Code
or other applicable law or (ii) so as to limit, impair or otherwise affect
Administrative Agent’s unconditional continuing security interests in and liens
upon any proceeds thereof, (g) equipment owned by any Loan Party on the Closing
Date or thereafter acquired that is subject to a lien securing a purchase money
obligation or capitalized lease permitted to be incurred pursuant to the Loan
Document if the contract or other agreement in which such lien is granted
validly prohibits the creation of any other lien on such equipment, and (h)
pledges and security interests prohibited by applicable law, rule or regulation
(including any legally effective requirement to obtain the consent of any
governmental authority). Proceeds of Excluded Assets shall be deemed
Collateral. 

 



B-8

 

 

In addition, no actions will be required by Loan Parties to perfect security
interests in (i) commercial tort claims with a value of less than an amount to
be agreed, (ii) promissory notes in an principal amount of less than an amount
to be agreed, (iii) share certificates of subsidiaries organized under the laws
of a jurisdiction outside of the United States or Canada and (iv) store deposit
accounts which are not maintained at a depository bank where other deposit
accounts are and so long as funds in such accounts are remitted to a
concentration account on a daily basis or other regular periodic basis in a
manner consistent with the requirements contained under the heading “Cash
Management”.

 

As to specific items of Collateral, Administrative Agent may determine not to
perfect its security interest therein based on the de minimus value thereof
relative to the costs of such perfection. The obligations secured shall include
hedging and bank product obligations of any Loan Party where a Term Loan Lender
or an affiliate of a Term Loan Lender is a counterparty.

 

Intercreditor arrangements between Administrative Agent and the agent or other
representative for the ABL Loan Facility (the “ABL Loan Agent”) will be set
forth in an intercreditor agreement (the “Intercreditor Agreement”), which will
be substantially in the form attached hereto as Exhibit D, subject to such
revisions as may be agreed by the Administrative Agent, the Majority Initial
Lenders and the ABL Loan Agent.

 

Documentation:

Definitive loan documentation (collectively, the “Loan Documents”), including,
without limitation, a term loan agreement, security agreements, pledge
agreements, guarantees, control agreements, mortgages, evidence of insurance
coverage, lender’s loss payable endorsements as to casualty and business
interruption insurance, mortgagee’s title insurance (with satisfactory
endorsements and coverage for matters disclosed by surveys), flood certificates
and evidence of flood insurance for all fee and leasehold real property subject
to a mortgage, the Intercreditor Agreement, lien search results, customary
opinion letters of counsel to the Loan Parties, collateral access agreements,
collateral assignment of rights under acquisition documents (including any
transition services agreement), payoff letters, borrowing base certificate and
documents and agreements related to all of the foregoing, each in form and
substance reasonably satisfactory to the Company, Administrative Agent and
Initial Lenders.

 

The terms and provisions of the Loan Documents will be mutually agreed upon, the
terms of which (including materiality thresholds, baskets, exceptions,
qualifications and grace periods) will be negotiated in good faith (giving due
regard to the operational requirements, size, industry, businesses, financial
condition, leverage, capital structure, projected performance, reporting and
accounting systems, Excess Availability, collateral and practices of the Company
and its subsidiaries, the Transactions, and the practices and procedures of the
Administrative Agent and the asset-based lending market), and will be consistent
with this Term Sheet (the “Documentation Principles”). 

 



B-9

 

 

With respect to lien waivers and access agreements from lessors of leased real
property or operators of premises where inventory or books and records of
Borrowers are located, Borrowers shall use commercially reasonable efforts to
obtain such agreements prior to closing for the corporate headquarters,
distribution centers and warehouses (but not for retail store locations) and to
the extent not delivered prior to closing, shall use commercially reasonable
efforts to obtain such agreements thereafter. To the extent that Administrative
Agent has not received a reasonably acceptable lien waiver and access agreement
for a leased or third party location of any Loan Party consisting of a
warehouse, distribution center or store location in a state where a landlord has
a lien under applicable law, ABL Loan Agent shall establish a one-month reserve
in respect of amounts payable under the applicable lease or other agreement with
such lessor or operator subject to certain limitations to be agreed.

 

The real estate mortgages in favor of the Administrative Agent for the benefit
of the Term Loan Lenders shall be filed no later than sixty (60) days after the
date of the Closing Date (or such later period as the Administrative Agent may
agree), provided that mortgages shall not be required with respect to real
estate that has a value below $100,000.

 

Borrowers shall use their best efforts to deliver certificates of title with
respect to motor vehicles to the Administrative Agent upon the Administrative
Agent’s request if (i) an Event of Default has occurred or (ii) Excess
Availability is less than or equal to 25% of the Combined Loan Cap.

 

Representations and Warranties: Subject to the Certain Funds Provisions and the
Documentation Principles, limited to the following, and subject to materiality
and other negotiated limitations and exceptions, in each case as agreed by the
parties, the term loan agreement governing the Term Loan Facility will contain
the following representations and warranties: due organization and
qualification; accuracy of financial information; subsidiaries; due
authorization; no conflict; governmental consents; binding obligations;
perfected liens; title to assets; no encumbrances; jurisdiction of organization;
location of chief executive office; organizational identification number;
commercial tort claims; litigation; compliance with law (including regulatory
and licensing requirements), regulation, etc. (including without limitation
Regulations T, U and X, Investment Company Act, the USA Patriot Act,
environmental laws, FCPA, OFAC and other anti-terrorism laws); no material
adverse change; fraudulent transfer; solvency; ERISA compliance; employee and
labor matters; environmental matters; intellectual property; leases; deposit
accounts and securities accounts; complete disclosure; material contracts;
indebtedness; payment of taxes; margin stock; the Acquisition and acquisition
documents (including the Acquisition Agreement and the Transition Services
Agreement); eligible credit card receivables, eligible pharmacy receivables,
eligible inventory, eligible prescription files and other eligible assets;
location of inventory and equipment; inventory records; insurance; no default;
no brokers; equity interests; customer and trade relations; no casualty.

 



B-10

 

 

Affirmative Covenants: Subject to the Certain Funds Provisions and the
Documentation Principles, limited to the following, and subject to materiality
and other negotiated limitations and exceptions, in each case as agreed by the
parties, the term loan agreement governing the Term Loan Facility will contain
the following affirmative covenants: financial statements, financial
projections, management letters and other information; notices of defaults,
litigation and other material events; collateral matters (including without
limitation, reporting, notices and appraisal requirements); payment of
obligations; cash management; reports and certificates; existence; maintenance
of properties, including implementation and maintenance of appropriate systems;
taxes; insurance; inspection; compliance with laws (including without limitation
the USA Patriot Act, FCPA, OFAC and other anti-terrorism laws and
Medicaid/Medicare or other regulatory laws); environmental; disclosure updates;
formation of subsidiaries; senior debt status; bank products; accounting
changes; further assurances; additional loan parties; lender meetings; material
contracts (including the Acquisition Agreement and the Transition Services
Agreement); employee and labor matters; new locations of Collateral; use of
proceeds; compliance with terms of leaseholds; books and records; accountants;
physical inventories; ERISA matters.     Collateral and Financial Reporting:

Collateral and financial reporting shall be usual and customary for facilities
of this nature and as may be deemed appropriate by Administrative Agent,
including:

 

(a)  At any time prior to the date that the Borrowers shall have acquired 90% of
all retail store locations (and related assets) required to be acquired pursuant
to the Acquisition Agreement, weekly borrowing base certificates (except that,
in connection with a Subsequent Closing, such borrowing base certificate may be
delivered upon the consummation of a Subsequent Closing) and, thereafter,
monthly borrowing base certificates so long as Excess Availability is not less
than the greater of (i) 20.0% of the Combined Loan Cap or (ii) $335,000,000 and
no default or event of default exists, otherwise weekly; provided that, at any
time borrowing base certificates are delivered on a weekly basis, such borrowing
base certificates shall continue to be delivered weekly until the later of (A)
the date that is four consecutive weeks after such weekly reporting commenced
and (B) (1) if such weekly reporting commenced as a result of the occurrence of
any default or event of default, the date that no default or event of default is
continuing, and/or (2) if such weekly reporting commenced as a result of the
Borrowers’ failure to maintain Excess Availability as required above, the date
that Excess Availability shall have exceeded such levels, at all times, for a
period of thirty (30) consecutive days;

 

(b)  ABL Loan Agent shall cause (i) two (2) field examinations and two (2)
appraisals of each of inventory and pharmacy scripts in each 12 month period to
be conducted at the expense of Borrowers, provided that (ii) at any time Excess
Availability is less than the greater of (A) 20.0% of the Combined Loan Cap or
(B) $335,000,000, ABL Loan Agent shall cause a third field examination and a
third appraisal of each of inventory and pharmacy scripts to be conducted in
such 12 month period at the expense of Borrowers.

 



B-11

 

 

Subject to customary terms and conditions set forth in the Intercreditor
Agreement (including customary prior notice periods and opportunity for ABL Loan
Agent to conduct any such appraisal or field exam), in the event that the ABL
Loan Agent has not conducted such appraisals, and field examinations in
accordance with the cadence set forth in clause (i) above or, as mutually agreed
by the Administrative Agent and Term Loan Lenders, clause (ii) above (to the
extent applicable), and provided the results of such appraisals and field exams
to the Administrative Agent, Administrative Agent may cause such appraisals
and/or field examinations to be conducted at the expense of Borrowers, which
appraisal or field exam shall be utilized by the ABL Loan Agent in connection
with determining “eligibility”, the applicable Net Recovery Percentage and the
Pharmacy Script NOLV, provided that the amount available to be borrowed under
the Borrowing Base or the FILO Loan Borrowing Base under the ABL Loan Facility
does not increase. All appraisals and field exams shall be (x) conducted by
appraisers and firms that are reasonably acceptable to the Administrative Agent
(it being agreed that Tiger Capital Group, LLC and Hilco Merchant Resources are
deemed to be reasonably acceptable appraisers with respect to inventory and
pharmacy scripts and Nardella & Taylor, LLP and Richter Consulting are deemed to
be reasonably acceptable field examiners) and (y) satisfactory in scope to the
Administrative Agent (it being agreed that the scope of the most recent
appraisals and field examinations are satisfactory to the Administrative Agent,
and upon any changes in circumstance or financial condition of Borrowers, the
Administrative Agent shall have the reasonable opportunity to consult with the
ABL Loan Agent regarding any required changes to such scope);

 

(c)  Monthly financial statements, annual unqualified audited financial
statements and projections;

 

(d)  Other financial and collateral reports (including rolling 13-week cash flow
projections and reporting); and

 

(e)  Prior to the Closing Date the Company shall provide monthly financial
statements for Fred’s Inc. and shall use reasonable best efforts to cause the
Seller to deliver monthly financial statements for the 1,200 retail stores of
the Acquired Business including the 4-Wall EBITDA.

 

The term “Excess Availability” as used herein means, at any time, (i) the ABL
Loan Cap at such time (plus, with respect to the ABL FILO Term Facility and the
ABL IP Term Facility, at any time prior to the date that is ninety (90) days
after the Closing Date and solely to the extent the ABL FILO Term Facility
and/or the ABL IP Term Facility, as applicable, is not funded, the sum of (A)
the lesser of (x) the FILO Borrowing Base under the ABL Loan Facility and (y)
the ABL FILO Commitments and (B) the lesser of (x) the ABL IP Borrowing Base
under the ABL Loan Facility and (y) the ABL IP Commitments), minus (ii) the ABL
Revolving Loans and Letters of Credit then outstanding. At all times Excess
Availability is tested the Borrowers shall certify to the Administrative Agent
and the Term Loan Lenders that all expenses, including rent, trade payables and
amounts due under the Transition Services Agreement have been paid in the
ordinary course of business, in all material respects.

 



B-12

 

 

“Combined Loan Cap” shall have the meaning set forth in the ABL Commitment
Letter.

 

The term “ABL Loan Cap” as used herein means, at any time, the lesser of (i) the
“Borrowing Base” under the ABL Loan Facility at such time and (ii) the aggregate
amount of the ABL Revolving Commitments.

 

Through the later of the date that is (x) the six (6) month anniversary of the
Closing Date and (y) sixty (60) days following the date that the Borrowers shall
have acquired 80% of all retail store locations (and related assets) required to
be acquired pursuant to the Acquisition Agreement, the ABL Loan Agent will, at
the expense of the Borrowers, retain Berkeley Research Group, LLC as a
consultant and financial advisor (“Advisor”) to provide: (i) financial reporting
and borrowing base validation services (including, without limitation, rolling
13-week cash flow projections and reporting); (ii) pre-close evaluation of the
cash management and collateral reporting available off the clone system
following a month-end close during the ten (10) store pre-close testing project;
(iii) progress reporting on the Company’s progress relating to integration and
Transition Services Agreement processes; (iv) evaluation of the satisfactory
integration (during such period of engagement) and plan of integration of the
ERP system; and (v) financial advisory services as requested by the ABL Loan
Agent and Administrative Agent. Any and all reports prepared by the Advisor
shall be provided to the Administrative Agent and Initial Lenders. ABL Loan
Agent shall cause the Advisor, from time to time upon reasonable advance request
by the Administrative Agent and the Initial Lenders (but, in any event, not more
frequently than one time per week), to participate in status calls with the
Administrative Agent and the Initial Lenders with respect to the services
performed and reports prepared by the Advisor.

 

Cash Management:

As of the Closing Date, Loan Parties shall have a cash management system in form
and substance reasonably satisfactory to ABL Loan Agent and Administrative Agent
(it being understood that a cash management system similar in function to that
of Rite Aid Corporation shall be satisfactory to ABL Loan Agent and
Administrative Agent). Loan Parties will direct all credit card issuers and
processors, and those customers making payments on receivables, to remit
payments to deposit accounts that, subject to the Certain Funds Provision, are
the subject of control agreements among the applicable Loan Party,
Administrative Agent, ABL Loan Agent and the depository bank in form and
substance reasonably satisfactory to ABL Loan Agent and Administrative Agent and
Loan Parties will be required to promptly remit any payments received by them to
these accounts. Funds deposited into the deposit accounts of Loan Parties shall
be remitted to ABL Loan Agent for application to the obligations upon a Cash
Dominion Event.

 



B-13

 

 

“Cash Dominion Event” means (a) Excess Availability is less than the greater of
(i) 15.0% of the Combined Loan Cap at any time or (ii) $270,000,000, or (b) an
event of default exists or has occurred and is continuing; provided, that,

 

(i)     to the extent that the Cash Dominion Event has occurred due to clause
(a) of this definition, if Excess Availability shall be equal to or greater than
the applicable amount for at least 30 consecutive days, the Cash Dominion Event
shall no longer be deemed to exist or be continuing until such time as Excess
Availability may again be less than the amount in clause (a) of this definition,
and

 

(ii)    to the extent that the Cash Dominion Event has occurred due to clause
(b) of this definition, if such event of default is cured or waived or otherwise
no longer exists, the Cash Dominion Event shall no longer be deemed to exist or
be continuing.

 

Financial Covenant: Borrowers shall maintain minimum Excess Availability at all
times equal to the greater of (a) the sum of (i) 10% of the lesser of (A) the
Maximum Credit (as defined in the ABL Commitment Letter), plus the then
outstanding principal amount of the term loans and commitments under the ABL
FILO Term Facility, plus the then outstanding principal amount of the term loans
and commitments under the ABL IP Term Facility, and (B) the sum of the Borrowing
Base (without giving effect to the ABL FILO Push Down Reserve, ABL IP Push Down
Reserve or the Term Loan Push Down Reserve), plus the FILO Borrowing Base, plus
the ABL IP Borrowing Base (as each such term in this clause (B) is defined in
the ABL Commitment Letter), and (ii) 5% of the Term Loan Cap, and (b) (x) from
the Closing Date through the 60 day anniversary of the Closing Date,
$135,000,000 and (y) thereafter, $175,000,000.     Negative Covenants:

Subject to the Certain Funds Provisions and the Documentation Principles,
limited to the following, and subject to materiality and other negotiated
limitations and exceptions (including baskets in amounts to be agreed for
certain covenants), in each case as agreed by the parties, the term loan
agreement governing the Term Loan Facility will contain the following negative
covenants: dividends, distributions, redemptions and repurchases of capital
stock; incurrence of debt (including capital leases, provided that indebtedness
in respect of Permitted Real Estate Financings shall be permitted) and
guarantees; repurchases, repayments or prepayment of subordinated debt or
optional repurchases, prepayments or other optional payments in respect of other
debt; creation or suffering of liens; loans, investments and acquisitions
(including the acquisition of additional store locations under the Acquisition
Agreement after the Closing Date); affiliate transactions; changes in the
conduct of business, fiscal year or accounting practices; asset sales, store
closings, mergers, consolidations and other fundamental changes; restrictions
affecting subsidiaries; limitation on amendment of organizational documents and
certain material agreements (including the Acquisition Agreement and Transition
Services Agreement); use of proceeds; inventory and equipment with bailees; bank
accounts and credit card arrangements; and burdensome agreements.

 



B-14

 

 

The negative covenant on dividends, redemptions and repurchases of capital stock
and on optional prepayments of indebtedness will expressly allow such dividends,
redemptions and repurchases, or such optional prepayments, provided, that, (i)
no such dividends, redemptions and repurchases or optional prepayments may be
made on or before the second anniversary of the Closing Date (other than
dividends in an aggregate amount not to exceed $10,000,000 in any fiscal year,
so long as no default or event of default shall have occurred and be continuing
or would result therefrom (including under the Financial Covenant)) and (ii)
Loan Parties may make dividends, redemptions and repurchases of capital stock
and on optional prepayments of indebtedness after the second anniversary of the
Closing Date, provided, that, (A) as of the date of any such payment in respect
thereof, and after giving effect thereto, each of the Payment Conditions (as
defined below) is satisfied and (B) Administrative Agent shall have received
prior notice and other information related to such transactions in a manner and
on terms to be agreed.

 

The negative covenants shall permit the Loan Parties to enter into one or more
(a) term loan real estate financings (“Mortgage Financing”) and/or (b) asset
dispositions consisting of sale-leaseback transactions (“Sale-Leaseback” and,
together with any Mortgage Financing, collectively, the “Permitted Real Estate
Financings”) of owned real estate and related improvements, in each case solely
consisting of the Acquired Distribution Centers so long as (A) no default or
event of default then exists or would arise therefrom, (B) in the case of any
Sale-Leaseback, (x) any disposition of any such property shall be for the fair
market value of such property being sold pursuant to such Sale-Leaseback at the
time of such disposition, (y) such Sale-Leaseback is made pursuant to leases on
market terms, and (z) the Loan Parties shall cause each purchaser to enter into
a collateral access agreement with the Administrative Agent on terms reasonably
satisfactory to the Administrative Agent (unless otherwise agreed by the
Administrative Agent, which shall not impair the right of the Administrative
Agent to impose Reserves), (C) in the case of any Mortgage Financing, (w) such
indebtedness shall not have a maturity date occurring prior to 91 days after the
term of the Term Loan Facility or require amortization payments in excess of
monthly straight-line amortization on a thirty (30) year term, (x) the Liens
securing such Mortgage Financing shall not at any time encumber any property
other than the applicable Acquired Distribution Center that is the subject of
such financing, (y) the obligors under any such Mortgage Financing shall not
consist of any party that is not a Loan Party (other than to the limited extent
of any SPE holding title to such Acquired Distribution Center), and (z) the Loan
Parties shall cause each holder of indebtedness under such Mortgage Financing
(or agent therefor) to enter into a collateral access agreement with the
Administrative Agent on terms reasonably satisfactory to the Administrative
Agent (unless otherwise agreed by the Administrative Agent, which shall not
impair the right of the Administrative Agent to impose Reserves), (D) the
aggregate Sale-Leaseback amount and indebtedness (including capitalized lease
obligations) incurred pursuant to any such Permitted Real Estate Financings
shall not exceed $125,000,000 at any time outstanding and (E) the net proceeds
from any such Permitted Real Estate Financings shall be applied as follows: (x)
up to 30% of such net proceeds to the repayment of the outstanding Term Loan
Facility and (y) the remainder of such net proceeds to the repayment of the ABL
Loans (without, in the case of ABL Revolving Loans, a permanent reduction in
commitments) and to cash collateralize Letters of Credit. Any mortgage, lien or
other security interest held by the Administrative Agent with respect to any
Acquired Distribution Center that is the subject of a Permitted Real Estate
Financing shall be discharged upon the consummation of such Permitted Real
Estate Financing.

 



B-15

 

 

The negative covenant governing acquisitions after the Closing Date (other than
pursuant to the Acquisition Agreement) will expressly allow an acquisition,
provided that, except as otherwise provided below, (i) no acquisition or series
of related acquisitions involving consideration in excess of $40,000,000 per
year (of which, through the first anniversary of the Closing Date, not more than
$20,000,000 in the aggregate shall be paid in consideration of any acquisition
of assets not constituting prescription files), in any one case or in the
aggregate, shall occur prior to the second anniversary of the Closing Date;
provided that the limitations set forth in this clause (i) shall no longer apply
in the event that Excess Availability as of the fiscal year ended January 2018
is greater than $500,000,000, (ii) as of the date of any such acquisition and
after giving effect thereto, each of the Payment Conditions is satisfied, (iii)
the acquisition shall be with respect to an operating company or division or
line of business that engages in a line of business substantially similar,
reasonably related or incidental to the business that Borrowers are engaged in,
(iv) the board of directors (or other comparable governing body) of the person
to be acquired shall have duly approved such acquisition and such person shall
not have announced that it will oppose such acquisition or shall not have
commenced any action which alleges that such acquisition will violate applicable
law, and (v) Administrative Agent shall have received prior notice and other
information related to such transactions in a manner and on terms to be mutually
agreed. 

 



B-16

 

 

The negative covenants will include a provision permitting the acquisition by
the Borrowers of additional stores (and related assets) from Seller under the
Acquisition Agreement, provided that the consummation of any such Subsequent
Closing shall be subject only to the following conditions (the “Subsequent
Acquisition Conditions”): (a) the closing of the acquisition of Purchased Assets
pursuant to such Subsequent Closing, in accordance with the Acquisition
Agreement, (b) as of the date of any such purchase and after giving effect
thereto, Excess Availability shall be not less than the greater of (x) 25% of
the Combined Loan Cap and (y) $200,000,000 (determined after giving effect to
the acquisition of the eligible assets related to such stores), (c) to the
extent not previously provided, the Administrative Agent shall have received
customary lien release documents with respect to the assets then being acquired,
(d) Administrative Agent shall have received a current borrowing base
certificate with respect to the assets acquired pursuant to such Subsequent
Closing, (e) Administrative Agent shall have received not less than three
business days’ prior written notice of the proposed Subsequent Closing, (f) (i)
at any time during the Acquisition Period (x) the Specified Representations
shall be true and correct in all material respects at such time where not
already qualified by materiality or “material adverse effect”, otherwise in all
respects, (y) the Acquisition Agreement Representations (set forth in (1) the
first sentence of Section 3.05 (or equivalent substitute provision) of the
Acquisition Agreement, (2) Section 3.09 (or equivalent substitute provision) of
the Acquisition Agreement, (3) second and third sentence of Section 3.13 (or
equivalent substitute provision) of the Acquisition Agreement, (4) the last
sentence of Section 3.15 (or equivalent substitute provision) of the Acquisition
Agreement, (5) the last sentence of Section 3.18 (or equivalent substitute
provision) of the Acquisition Agreement and (6) such other provisions of the
Acquisition Agreement, as mutually agreed by the Arrangers and the Majority
Initial Lenders, on the one hand, and the Borrowers on the other hand) will be
true and correct as and to the same extent required by Section 6 of the
Commitment Letter (it being understood that references to “the Acquisition”
therein shall for this purpose refer to such Subsequent Closing) and (z) the
Sellers shall have certified to the Borrowers that the covenants contained in
the first sentence of Section 5.01 (or equivalent substitute provision) of the
Acquisition Agreement (with respect to Inventory levels and prescription
volumes), Section 5.01(f) (or equivalent substitute provision) of the
Acquisition Agreement and such other Sections of the Acquisition Agreement (as
may be mutually agreed by the Arrangers and the Majority Initial Lenders, on the
one hand, and the Borrowers on the other hand) have been complied with in all
material respects; and (ii) at any time after the Acquisition Period or after
the LCT Limitation (as defined in the ABL Commitment Letter) has been exceeded,
the Borrowers shall have satisfied all conditions precedent set forth below
under the heading “Conditions Precedent to Initial Draw and Delayed Draw” with
respect to such Term Loans, and (g) Administrative Agent shall have received a
certificate of a responsible officer of the Company certifying and attaching
calculations demonstrating (as applicable), compliance with each of the
conditions set forth herein.

 

“Acquisition Period” means, the period commencing on the Closing Date and ending
on the six-month anniversary of the Closing Date.

 

Any new domestic or foreign subsidiary acquired pursuant to an acquisition after
the Closing Date will be joined as a Borrower or Guarantor (except as to any
subsidiary that is not required to be a Guarantor) and additional Loan Documents
executed and delivered in connection therewith. Assets acquired after the
Closing Date (other than pursuant to the terms of the Acquisition Agreement)
will only be eligible after a satisfactory field examination, appraisal and
legal diligence, subject, in all instances (including in respect of assets
acquired pursuant to the terms of the Acquisition Agreement), to reserves and
eligibility criteria.

 

“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment the following:

 

(a)   The Administrative Agent shall have received unqualified audited financial
statements for the fiscal year of the Borrowers ended January 2019,

 

(b)   as of the date of any such transaction or payment, and after giving effect
thereto, no default or event of default shall exist or have occurred and be
continuing,

 



B-17

 

 

(c)   as of the date of any such transaction or payment, on a pro forma basis
and after giving effect thereto, either:

 

(i)    (A) the Excess Availability for the immediately preceding 30 consecutive
day period shall have been not less than the greater of (1) 20.0% of the
Combined Loan Cap or (2) $335,000,000, (B) the Excess Availability on the date
of such specified transaction or payment shall be not less than the greater of
such amounts, (C) Excess Availability as projected as of the end of each month
for each of the twelve (12) months following such transaction or payment (with
certain exceptions to be agreed) shall be not less than the greater of such
amounts and (D) the Fixed Charge Coverage Ratio based on the most recent
financial statement received by the Administrative Agent prior to the date
thereof for the 12 month period prior thereto, shall be not less than 1.00 to
1.00; or

 

(ii)   provided that the Fixed Charge Coverage Ratio for any 12 month period
ended on or after the second anniversary of the Closing Date, shall not have
been less than 1.00 to 1.00, (A) the Excess Availability for the immediately
preceding 30 consecutive day period shall have been not less than the greater of
(1) 30.0% of the Combined Loan Cap or (2) $500,000,000, (B) the Excess
Availability on the date of such specified transaction or payment shall be not
less than the greater of such amounts, and (C) Excess Availability as projected
as of the end of each month for each of the twelve (12) months following such
transaction or payment shall be not less than the greater of such amounts; and,

 

(d)  Administrative Agent shall have received a certificate of an authorized
officer of Borrowers certifying as to compliance with the preceding clauses and
demonstrating (in reasonable detail) the calculations required thereby which is
reasonably acceptable to the Administrative Agent and the Term Loan Lenders.

 

Borrowers shall not be permitted to draw the ABL FILO Term Loan or the ABL IP
Term Loan under the ABL Loan Facility until the Term Loan Facility is fully
funded.

 

Events of Default: Limited to the following, subject to the Documentation
Principles, and subject to cure periods to be agreed, materiality and other
negotiated limitations, in each case as agreed by the parties, the term loan
agreement governing the Term Loan Facility will contain the following events of
default: payment and performance defaults under any of the Loan Documents,
cross-defaults to other material indebtedness (to be defined as indebtedness in
excess of $25,000,000), an early termination date occurs under any swap
contract, breach of representations and warranties, insolvency (whether or not
insolvency proceedings have been instituted), voluntary and involuntary
bankruptcy, judgments and attachments in excess of an amount to be agreed (or
not subject to stay), non-monetary judgments that could have a material adverse
effect, revocation of (or attempted revocation of) any guaranty, dissolution,
change in control, impairment of a material portion of the security, ERISA,
actual or asserted invalidity or unenforceability of any Loan Documents or liens
securing obligations under the Loan Documents, invalidity of subordination or
intercreditor provisions, material uninsured loss, felony indictment, injunction
or court or other governmental order preventing continuing conduct of all or any
material part of the business affairs of the Loan Parties, or suspension or
termination of all or a substantial portion of its business.

 



B-18

 

 

Conditions Precedent to Closing: The conditions precedent to the closing of the
Term Loan Facility will consist of those conditions precedent set forth in
Section 6 of the Commitment Letter.     Conditions Precedent to Initial Draw and
Delayed Draw:

The Initial Draw shall be made in one advance on or before ten (10) business
days after the Closing Date. The advance under the Initial Draw shall be subject
to (i) five (5) days’ prior written notice from the Company to the
Administrative Agent of the request for the Term Loan in accordance with the
procedures set out in the Loan Documents and (ii) the Draw Conditions (as
defined below).

 

The Delayed Draw shall be made in one advance on or before the Outside Draw
Date. The advance under the Delayed Draw shall be subject to (i) five (5) days’
prior written notice from the Company to the Administrative Agent of the request
for the Term Loan in accordance with the procedures set out in the Loan
Documents and (ii) the Draw Conditions (as defined below).

 

“Draw Conditions” means, as of the date of any advance under the Term Loan
Facility and after giving effect thereto, (a) Excess Availability shall be not
less than the greater of (x) 25% of the Combined Loan Cap and (y) $200,000,000
(determined after giving pro forma effect to the acquisition of the eligible
assets related to stores acquired on such date as part of a Subsequent Closing
that has satisfied the Subsequent Acquisition Conditions), (b) Administrative
Agent shall have received a current borrowing base certificate dated as of the
date of such advance giving effect to the assets acquired pursuant to a
Subsequent Closing occurring on such date (if any), provided that the Subsequent
Acquisition Conditions are satisfied with respect to such Subsequent Closing,
and (c) the Specified Representations shall be true and correct in all material
respects at such time where not already qualified by materiality or “material
adverse effect”, otherwise in all respects.

 

Assignments and Participations:

Each Term Loan Lender will be permitted to make assignments of its interest in
the Term Loan Facility in a minimum amount equal to $5,000,000 (other than in
the case of assignments to other affiliates, approved funds or other Term Loan
Lenders) to any affiliates, approved funds or other Term Loan Lenders and other
financial institutions (other than Disqualified Lenders) constituting an
“eligible assignee”. For the avoidance of doubt, each of the Approved Assignees
shall be deemed to be an “eligible assignee”. 

 



B-19

 

 

No assignment or participation may be made to natural persons, any Loan Party or
any of their affiliates or subsidiaries, or any holder of any subordinated debt
of a Loan Party or any Disqualified Lenders that have been identified to
Administrative Agent and whose identity is available to each Term Loan Lender on
request, provided that the Term Loan Lenders may make an assignment or
participation to Disqualified Lenders after an event of default. Administrative
Agent shall not have any responsibility or obligations to determine whether any
Term Loan Lender or potential Term Loan Lender is a Disqualified Lender and will
have no liability with respect to any assignment to a Disqualified Lender. Each
Term Loan Lender may collaterally assign its rights under the Term Loan Facility
to any financing source.

 

Notwithstanding the foregoing, any assignment of a portion of commitments prior
to the funding of the Delayed Draw shall be subject to the Assignment Provisions
set forth in paragraph 18 of the Commitment Letter (as though the references
therein to Initial Draw also refer to Delayed Draw).

 

Amendments and Waivers:

Amendments, waivers and consents with respect to the provisions of the Loan
Documents will require the approval of Administrative Agent and the Required
Lenders, provided that, in addition to the approval of Required Lenders, (a) the
consent of each Term Loan Lender directly and adversely affected thereby will be
required with respect to matters relating to (i) increases in the commitment of
such Term Loan Lender, (ii) reductions of principal, interest or fees (provided
that a waiver of default interest, default or event of default shall not
constitute a reduction of interest for this purpose), (iii) extensions of final
maturity or the due date of any interest, fee or other payments, and (iv)
changes to the order of application of funds and (b) the consent of all Term
Loan Lenders will be required with respect to: (i) modifications of the pro rata
sharing requirements of the Loan Documents, (ii) modification of the voting
percentage or change in the definition of “Required Lenders” or any other
provisions specifying the number of Term Loan Lenders or portion of the Loans or
commitments required to take any action under the Loan Documents, (iii)
permitting any Borrower to assign its rights under the Loan Documents, (iv)
releases of all or substantially all of the value of the Collateral or
guarantees (other than in connection with transactions permitted pursuant to the
Loan Documents), (v) subordination of the lien on Collateral in favor of
Administrative Agent (other than with respect to certain permitted liens to be
agreed) or subordination of the payment of the obligations in respect of the
Term Loan Facility and (vi) increases in the percentages applied to eligible
assets in the Term Loan Borrowing Base or other modifications to the Term Loan
Borrowing Base or any components thereof which would result in an increase in
the amount of the Term Loan Borrowing Base.

 



B-20

 

 

“Required Lenders” means those non-defaulting Term Loan Lenders who collectively
hold more than 50% of the aggregate amount of outstanding commitments under the
Term Loan Facility plus the outstanding amount of the Term Loans under the Term
Loan Facility, provided, that, at any time that there are 2 or more unaffiliated
Term Loan Lenders, “Required Lenders” must include at least 2 unaffiliated Term
Loan Lenders.

 

The Loan Documents shall contain customary provisions for replacing defaulting
Term Loan Lenders, replacing Term Loan Lenders claiming increased costs, tax
gross ups and similar required indemnity payments and replacing non-consenting
Term Loan Lenders in connection with amendments and waivers requiring the
consent of all Term Loan Lenders or of all Term Loan Lenders adversely affected
thereby so long as Term Loan Lenders holding at least 50% of the aggregate
amount of the loans and commitments under the Term Loan Facility shall have
consented thereto.

 

Cost and Yield Protections: Customary for facilities and transactions of this
type, including customary tax gross-up provisions and including provisions
relating to Dodd-Frank, Basel III and FATCA.     Governing Law: New York but
excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the State of New
York (other than certain security documents that will be governed by local law
as applicable or as the parties may otherwise agree); subject to the proviso set
forth in the “Governing Law” section of the Commitment Letter.     Expenses,
Waivers and Indemnity:

The Loan Parties will pay all of the reasonable and documented out-of-pocket
costs and expenses and customary administrative charges incurred by
Administrative Agent, Lead Arranger and the Initial Lenders including, without
limitation, reasonable legal costs and expenses, reasonable financial consultant
and advisor costs and expenses, filing and search charges, recording taxes,
appraisals, real estate evaluations and field examination charges and expenses,
provided, that, legal fees shall be limited to the reasonable fees of one
counsel for Lead Arranger and one counsel for Administrative Agent and, in
addition, one local counsel in each appropriate jurisdiction and, to the extent
required by the subject matter, one specialist counsel for each such specialized
area of law in each appropriate jurisdiction, and in the case of the
enforcement, collection or protection of the rights of Term Loan Lenders, in
addition, one additional counsel for the Term Loan Lenders in the absence of any
conflict of interest.

 

Waivers to include, but not be limited to a waiver by Administrative Agent,
Arrangers, Term Loan Lenders and each Loan Party of its rights to jury trial;
waiver by each Loan Party of claims for special, punitive, exemplary, indirect
or consequential damages in respect any breach or alleged breach by
Administrative Agent, Arrangers, or any Term Loan Lender of any of the Loan
Documents.

 



B-21

 

 

Loan Parties shall indemnify and hold harmless Administrative Agent, Arrangers
and Term Loan Lenders and their respective directors, officers, agent,
representatives and employees from and against all losses, claims, damages,
expenses, or liabilities including, but not limited to, reasonable and
documented legal or other expenses incurred in connection with investigating,
preparing to defend, or defending any such loss, claim, damage, expenses or
liability, incurred in respect of the Term Loan Facility or the relationship
between Administrative Agent, Arrangers or any Term Loan Lender and any Loan
Party (provided, that, the obligation to reimburse any indemnified person for
legal fees and expenses shall be limited to legal fees and expenses of one firm
of counsel for all such indemnified persons and one local counsel in each
appropriate jurisdiction (and, to the extent required by the subject matter, one
specialist counsel for each such specialized area of law in each appropriate
jurisdiction) and in the case of an actual or perceived conflict of interest as
determined by the affected indemnified person, one counsel for such affected
indemnified person), except that the foregoing indemnity will not, as to any
Indemnified Person, apply to costs, expenses or liabilities to the extent they
(a) are found in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from (i) the willful misconduct, bad faith or
gross negligence of such indemnified person or (ii) a material breach of the
material obligations of such indemnified person under the Commitment Letter, the
Fee Letters or the Loan Documents or (b) relate to any claim, litigation,
investigation or proceeding between or among indemnified persons other than (i)
claims against any Administrative Agent, Arranger or Term Loan Lenders or their
respective affiliates, in each case in their respective capacities or in
fulfilling their respective roles as the agent or arranger or any other similar
role under the Term Loan Facility as the case may be (excluding their role as a
Term Loan Lender) to the extent such persons are otherwise entitled to
indemnification and (ii) claims arising out of any act or omission on the part
of the Loan Parties or their subsidiaries or affiliates.

 

This Term Sheet for the Term Loan Facility is not meant to be, nor shall it be
construed as an attempt to describe all of the terms of the documentation, or
the specific phrasing for, the provisions of the documentation. Rather, it is
intended only to outline certain material terms to be included in the Loan
Documents, provided, that the Loan Documents will not contain any conditions
precedent to (x) the initial funding under the Term Loan Facility other than
those set forth in Section 6 of the Commitment Letter and (y) borrowings used to
consummate a Subsequent Acquisition under the Term Loan Facility other than the
Subsequent Acquisition Conditions. All references to any Term Loan Lender in
this Term Sheet include its successors and assigns and such Term Loan Lender may
designate one of its affiliates to act in its place in any of the roles for
which it is specified in the Term Sheet.

 



B-22

 

 

SCHEDULE 1
TO
EXHIBIT B TO COMMITMENT LETTER

 

Interest and Certain Fees

 

Interest Rate:

Term Loans shall bear interest at a rate per annum equal to the LIBOR Rate plus
the Applicable Margin. If LIBOR Rate shall be less than zero, such rate shall be
deemed zero for purposes of the Term Loan Facility.

 

As used herein:

 

“Applicable Margin” means 9.50% per annum.

 

“LIBOR Rate” means the greater of (i) 1.00% or (ii) the rate per annum equal to
the London Interbank Offered Rate, or a comparable or successor rate which rate
is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent in its
reasonable discretion from time to time) at or about 11:00 a.m., London time,
two (2) Business Days prior to the commencement of each month for a one month
term (and, if any such rate is below zero, the LIBOR Rate shall be deemed to be
zero).

 

Default Rate: Following the occurrence and during the continuance of an event of
default, the applicable rates of interest for all Term Loans shall be increased
by 2% per annum above the otherwise then applicable rates.   Rate and Fee Basis;
Payment Dates: All per annum rates and fees will be computed on basis of actual
days elapsed over a 360 day year.  Interest is payable on the first day of each
month in arrears. Fees:

The Company shall pay all fees as and when required under the Fee Letters.

 

At the option of any Term Loan Lender, all or any portion of the fees payable to
such Term Loan Lender under the Commitment Letter or under the Fee Letters may
be taken in the form of original issue discount.

 



B-23

 





 

EXHIBIT C
TO
COMMITMENT LETTER

 

Conditions Precedent to the Closing of the Term Loan Facility

 

The conditions precedent to the closing of the Term Loan Facility will consist
of the condition precedent set forth in Section 6(a) of the Commitment Letter
and the following conditions precedent:

 

(a) The Administrative Agent and Term Loan Lenders shall have received (i) an
effective Acquisition Agreement, duly executed by each of the parties thereto,
in form and substance satisfactory to the Arrangers and the Majority Initial
Lenders in their sole discretion and (ii) evidence that the Acquisition (other
than the Acquired Stores, the Acquired Distribution Centers, the Corporate
Infrastructure, and the related assets and liabilities to be acquired in any
Subsequent Closing or the Final APA Closing, as each of such terms is defined in
the Acquisition Agreement) shall have been, or, substantially concurrently with
the initial borrowing under the Credit Facility shall be, consummated in all
material respects in accordance with applicable laws and the terms of the
Acquisition Agreement (including the Ancillary Agreements referred to therein).
    (b) The Acquired Store Series of the Company commencing on the Closing Date
shall not consist of less than 100 retail stores of the Acquired Business
(which, for the avoidance of doubt, shall be completed within 10 business days
thereafter).     (c) The ABL Loan Facility shall have been or, substantially
concurrently with the closing of the Term Loan Facility shall be, consummated.  
  (d)

Subject in all cases to the Certain Funds Provisions, the Administrative Agent
and Initial Lenders shall have received: (i) the loan agreement, guaranties,
security agreements, pledge agreements, intellectual property security
agreements, Intercreditor Agreement, collateral assignment of rights under
acquisition documents (including any transition services agreement) and other
definitive documentation for the Term Loan Facility, in each case to the extent
the Loan Parties are party thereto, executed and delivered by the applicable
Loan Parties and the Commitment Parties party thereto subject to and on terms
and consistent with this Commitment Letter (including the Funds Certain
Provisions and Documentation Principles), (ii) a reasonably satisfactory
cooperation and license agreement from the Sellers and its affiliates in
connection with the Administrative Agent’s and/or Term Loan Lenders’ access to
conduct field examinations of the Purchased Assets, including the Duplicate IT
System (subject to the limits on field examinations set forth herein), use of
any intellectual property licensed to the Borrowers and exercise of rights and
remedies under the Term Loan Facility (including conducting “store closing” and
similar themed sales), as applicable, in respect of any retail stores of the
Acquired Business subject to the Transition Services Agreement or which utilize
(in accordance with the Acquisition Agreement) intellectual property of the
Sellers, (iii) customary legal opinions, (iv) customary evidence of authority
from each Loan Party, (v) customary officer’s certificates from each Loan Party,
(vi) good standing certificates (to the extent applicable) in the respective
jurisdictions of organization of each Loan Party, (vii) customary lien searches
with respect to each Loan Party, (viii) UCC financing statements for each Loan
Party, (ix) current borrowing base certificate dated as of the Closing Date (or
such other date agreed to by the Administrative Agent) (x) evidence of insurance
coverage including certificates naming the Administrative Agent as additional
insured and lender’s loss payee to casualty and business interruption insurance
and (xi) borrowing request and disbursement authorization letter (including
funds flow memorandum). Administrative Agent shall have received evidence that
notices to each credit card processor used by Borrowers have been sent to such
credit card processor with respect to the security interest of Administrative
Agent and instructions to remit payments to a bank account of Borrowers
specified therein and not to change such bank account without the prior written
consent of Administrative Agent. Subject in all cases to the Certain Funds
Provision, Administrative Agent, for the benefit of itself and Term Loan
Lenders, shall hold perfected, first priority (subject to certain specified
permitted liens) security interests in and liens upon the Term Loan Priority
Collateral and perfected second priority (subject to certain specified permitted
liens) security interests in and liens upon the ABL Priority Collateral, and
none of the Collateral shall be subject to any other pledges, security
interests, mortgages or assignments as security, except for liens permitted
under the Loan Documents. Receipt by Administrative Agent of (A) customary
payoff letters as to the Company’s existing ABL credit facility (the “Existing
Fred’s ABL”) reflecting the amounts required to repay in full all outstanding
obligations thereunder (other than (x) contingent indemnity and expense
reimbursement obligations for which no claims have been asserted and (y) any
letters of credit outstanding thereunder which shall be permitted to be rolled
into the ABL Loan Facility and “grandfathered” thereunder) and providing that
upon receipt of such funds all such arrangements under the Existing Fred’s ABL
are terminated and the liens securing any obligations thereunder are released
and (B) customary lien releases and discharges in respect of the Existing Credit
Facility for the assets acquired on the Closing Date under the Acquisition
Agreement.

 



C-1 

 

 

 

On the Closing Date, after giving effect to the Transactions, the Company, the
Loan Parties and their respective subsidiaries shall not have any third party
debt for borrowed money other than (i) the Term Loan Facility, (ii) the ABL Loan
Facility, (iii) ordinary course capital leases, purchase money indebtedness,
equipment financings, letters of credit, bank guarantees and surety bonds of the
Loan Parties and their respective subsidiaries that are not otherwise prohibited
by the Loan Documents, (iv) intercompany indebtedness of the Loan Parties and
their subsidiaries not otherwise prohibited by the Loan Documents and (v)
certain other debt for borrowed money that the Company and the Administrative
Agent reasonably agree may remain outstanding after the Closing Date.

    (e) The opening Excess Availability at closing after the application of
proceeds of the initial funding under the ABL Loan Facility and/or issuance of
initial Letters of Credit (as such term is defined in the ABL Loan Facility
documents) under the ABL Loan Facility and after payment of all fees and
expenses of the Transactions payable on the Closing Date, shall be not less than
the greater of (x) 25% of the Combined Loan Cap and (y) $200,000,000.     (f)
Administrative Agent, Administrative Agent and each Term Loan Lender shall have
received at least 5 business days prior to the Closing Date all documentation
and information as is reasonably requested by Administrative Agent or a Term
Loan Lender that is required by regulatory authorities under applicable “know
your customer” and anti-money-laundering rules and regulations, including,
without limitation, the USA Patriot Act, in each case to the extent requested in
writing at least 10 business days prior to the Closing Date.

 



C-2 

 

 

(g) Administrative Agent shall have received (i) (A) projected balance sheets,
income statements, statements of cash flows and projected Excess Availability
and Borrowing Base, FILO Borrowing Base and Term Loan Borrowing Base of the
Company and its subsidiaries after giving effect to the Transactions and
covering the term of the Term Loan Facility, which projections shall be on a
monthly basis for the twelve-month period following the Closing Date and on an
annual basis thereafter for the term of the Term Loan Facility, in each case
with the results and assumptions in all of such projections in form and
substance reasonably satisfactory to Administrative Agent (it being understood
that Administrative Agent has received all such projections under this clause
(A) as of the date of the Commitment Letter) and (B) to the extent the Company
may prepare them, any updates and modifications to such projected financial
statements of the Company and its subsidiaries, (ii) an opening pro forma
balance sheet, income statements, statements of cash flows for the Company and
its subsidiaries (including the Acquired Business) as of and for the
twelve-month period ended at least 30 calendar days prior to the Closing Date,
(iii) interim unaudited financial statements of the Company and its subsidiaries
for the year to date period ended at least 30 calendar days prior to the Closing
Date, with prior year comparison since the last audited financial statements for
which financial statements are available, (iv) a quality of earnings report from
Ernst & Young for the 1,200 retail stores of the Acquired Business setting forth
4-wall EBITDA for the fiscal year ended January 28, 2017 and a report prepared
by the Seller’s management setting forth 4-wall EBITDA for the 1,200 retail
stores of the Acquired Business for the period of 12 fiscal months ended April
29, 2017 and (v) an acceptable appraisal of each of inventory and pharmacy
scripts for the 1,200 retail stores of the Acquired Business.     (h)
Administrative Agent shall have received a customary solvency certificate from
the chief financial officer of the Company substantially in the form attached
hereto as Annex I as of the Closing Date.     (i) All costs, fees and expenses
contemplated hereby or in the Fee Letters due and payable on the Closing Date to
Administrative Agent, Arrangers, and the Term Loan Lenders in respect of the
Transactions shall have been paid, provided that invoices for any costs and
expenses to be reimbursed on the Closing Date must be received at least two
business days (or such later date as to which the Company may agree in its sole
discretion) prior to the Closing Date or otherwise such costs and expenses will
be paid no later than 10 days after the Closing Date.     (j) The Specified
Representations shall be true and correct in all material respects on the
Closing Date where not already qualified by materiality or “material adverse
effect”, otherwise in all respects, and the Acquisition Agreement
Representations will be true and correct as and to the extent required by
Section 6 of the Commitment Letter.    

C-3 

 

 

ANNEX I
TO
EXHIBIT C TO COMMITMENT LETTER

 

SOLVENCY CERTIFICATE
of
FRED’S, INC. AND ITS SUBSIDIARIES

 

[Pursuant to the [Term Loan Agreement], the undersigned hereby certifies, solely
in such undersigned’s capacity as chief financial officer of Fred’s, Inc. (the
“Company”) and not individually, as follows:

 

As of the date hereof, after giving effect to the consummation of the
Transactions occurring on the date hereof, including the making of any Term
Loans under the Term Loan Agreement on the date hereof, and after giving effect
to the application of the proceeds of such Term Loans:

 

(a)The fair value of the assets of the Company and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

 

(b)The present fair saleable value of the property of the Company and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

 

(c)the Company and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

 

(d)the Company and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

 

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Term Loan
Agreement.

 

The undersigned is familiar with the business and financial position of the
Company and its Subsidiaries. In reaching the conclusions set forth in this
Certificate, the undersigned has made such other investigations and inquiries as
the undersigned has deemed appropriate, having taken into account the nature of
the particular business anticipated to be conducted by the Company and its
Subsidiaries after consummation of the transactions contemplated by the
Commitment Letter.]

 

[Signature Page Follows]

 

ANNEX I-1 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as chief financial officer of the Company, on behalf of
the Company, and not individually, as of the date first stated above.

 



  [COMPANY]        By:       Name:
Title:

 

ANNEX I-1 

 

 

EXHIBIT D
TO
COMMITMENT LETTER

 

Form of Intercreditor Agreement

 

[Please see attached]

 



D-1 